 140DECISIONS OF- NATIONAL LABOR RELATIONS BOARDsample, department, 1 of whom, Heiftje, is admittedlya' supervisor.We shall exclude her.Two of the remaining employees, who aresalaried, are engaged in sorting, inspecting, packaging, and labelingof samples of the Employer's product in the sampleroom and in mail-ing them to customers. In view of the nature of their duties, we find,contrary to the Employer's contention, that these employees are notoffice clerks but plant clericals and we shall include them.As to thefourth employee, Hotz, who is hourly paid, the Employer would ex-clude him solely on the ground that he is the son of the plant technicaldirector.However, apart from other considerations, as it does notappear that he occupies any special status as a result of this relation-ship, we shall include him.'We shall direct an election among the plant clerical employees atthe Employer's Muskegon, Michigan, plant, including the coatingmachine office clerk, the maintenanceofficeclerk, and the sampledepartment clerks, but excluding the multilith operator, the papermachine office clerk, the coated finishing office clerk, the time officeclerks, all other employees, and supervisors as defined in the Act.If a majority of the employees in the voting group cast their, ballotsfor the Petitioner, they will be taken to have indicated their desire tobe included in the production and maintenance unit currently repre-sented by it, and the Regional Director shall issue a certificate ofresults of election to that effect.If a majority of them vote againstthe Petitioner, they will be taken to have indicated their desire toremainoutside the existing unit and the Regional Director will issuea certification of results of the election to that effect.[Text of Direction of Election omitted from publication.]CHAIRMAN LEI EDOM took no part in the consideration of the aboveDecision and Direction of Election.1Cf.International Metal Products Company,107 NLRB 65.Knight Morley CorporationandInternationalUnion,UnitedAutomobile,Aircraft and Agricultural Implement Workers ofAmerica,AFL-CIO,and Local 1125,InternationalUnion,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America,AFL-CIO.'Case No. 7-CA-995. July 12,1956DECISION AND ORDEROn April 29, 1955, Trial Examiner W. Gerard Ryan issued his In-termediate Report in the above-entitled proceeding, finding that the1 The AFL and CIO havingmerged sincethe TrialExaminer issued his IntermediateReport, we are amendingthe designation of the Union accordingly.116 NLRB No. 6. 141Respondent had engaged, in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices.Thereafter, the Respondent, the General Counsel,and the Union filed exceptions to the Intermediate Report and sup-porting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthis case,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, to the extent consistent herewith.1.The walkout and discharge of the buffers :Following the Union'scertification by the Board on April 20, 1950, the Union and Respond-ent on October 20, 1950, entered into a contract.By its terms, thecontract was to expire on September 5, 1953, but on August 24, 1953,itwas extended to September 25, 1953, at which time the contractterminated.There has since been no further contract between theparties.This contract contains a 5-step grievance procedure and ano-strike clause.The Respondent operates a blower system in its buffing room forventilation and cooling purposes, and also to remove particles of dirt,dust, and lint from the buffing operations.Such a blower system is re-quired under the labor laws of the State of Michigan.3On August 21,1953, the blower broke down and the buffers remained idle for 11/2hours until it was repaired.On August 28, fire destroyed the switchbox controlling the blower and, because it could not be repaired, thebuffers were sent home.On Saturday, August 29, a nonworking day, anew switch box was installed, but in the process the wires were re-versed on the blower motor with the result that the blower then ran inthe opposite direction from which it normally runs.When the bufferson the day shift reported for work at 7 a. m. on Monday, August 31,it was found that the blower was not carrying away the dirt from thebuffing operations, and at 9 a. m. the buffers on the day shift were senthome, except for three men who stayed and cleaned the blower becauseit had not been cleaned at its regular time on the preceding Saturday.However, when the buffers on the afternoon shift started working at3: 30 p. m., they found, according to their credited testimony, that theblower was still not operating properly with the result that: (1) The2 The Respondent's request for oral argument is denied, because in our opinion therecord and the exceptions and briefs adequately present theissues andthe positions ofthe parties.aAct No 285 of the Public Acts of 1909, as amended 142DECISIONS OF NATIONAL LABOR RELATIONS BOARD'temperature in the buffing room at least for part of the time between3:30 and 5: 15 p. in. was 110 degrees according to a thermometer inthe buffing room; 4 and (2) dust, lint, dirt, and abrasives were flying allover the room, into the faces, noses, and throats of the men, coveringtheir arms and bodies, and making it difficult for them to breathe. The,buffers complained to management through their union steward andlocal president, but Respondent President Morley, after a "cigarsmoke" test of the blower on the results of which there was contradic-tory testimony,5 concluded there was nothing wrong with the blower,.and notified the buffers that they would have to work and would be-discharged if they left work for violation of the no-strike clause in thecontract and the company rule against absences without permission.Because, according to their uncontradicted and credited testimony, the-buffers believed that their health would be endangered by the heat andthe dust, the entire shift of 17 buffers quit work and walked out of the'plant at approximately 5: 15 p. in.According to the credited tesimonyof several morning shift buffers, the blower did not work properly thenext morning (September 1) either; and one morning shift bufferquit rather than work in the dust for fear of contracting "t. b."To-ward the end of the morning shift Morley had the wires on the blowermotor restored to their' usual position and thereafter'the blower op-erated normally, but he refused to permit the afternoon buffers towork when they reported at their regular starting time on September 1.The General Counsel introduced "expert" testimony by Doctor ofScience Frederick, who qualified as an expert witness' in industrialhealth.With respect to the "dust" situation, Dr. Frederick testifiedthat the effect of the blower fan running in reverse would be a loss ofefficiency in the blower of 70 to 80 percent, and with the fan thus op-erating at only 20 to 30 percent of normal capacity its effectiveness inremoving fine particles from the air would be reduced to nearly zero;that exposure to such particulate matter for periods of short durationmight produce irritations of the nose and throat, sore throat, cough-ing, and similar complaints -(as did happen), and that- prolongedexposure over years will produce disease of the lungs which will beseriously detrimental to health.With respect to the "heat" situation,Dr. Frederick testified that assuming an inside temperature of 110degrees in the buffing room, the blower fan running backward with a70-80 percent loss in efficiency, a hot, muggy, humid day outdoors withtemperature in the 90's and humidity at 40-50 percent, windows open4Credited testimony also shows that the outside temperature was 98 degrees5Morley testified that the blower carried away the smoke, but several other witnessesdisagreed.The Trial Examiner did not resolve this conflict in testimony, and we find itunnecessary to do so for the reason that even if Morley's testimony in this connectionwere to be credited, the "cigar smoke" test would not appear to be determinative ofwhether the blower wascooling theroomandremoving the dustas it should,as shownby the credited "expert" testimony discussed below KNIGHT MORLEY CORPORATION143along the wall, a 24" blade fan directed in one position creating somemovement (all as credibly testified to), then an ordinary group ofworkers would be subjected to severe physiological stress from theheat, and it would be expected that at least some would experienceacute physiological effects of "heat disease," such as heat prostration,heat shock, and heat cramps, and that within a relatively shortperiod (1, 2, or 3 hours) they might reach the end of their capacity towork, and might die if not given immediate medical care.The broad issue posed by these facts is whether the walkout by thebuffers was protected concerted activity so as to render their dischargeunlawful, or whether it was a strike in violation of the no-strikeclause of the contract and therefore unprotected activity so as torender their discharge lawful.Section 501 of the Act defines a "strike" under the Act. Section502 of the Act, which is captioned "Saving Provision," provides:"... nor shall the quitting of labor by an employee or employees ingood faith because of abnormally dangerous conditions for work atthe place of employment of such employee or employees be deemeda strike under this Act." The General Counsel contends in substancethat the walkout was a ` `quitting of labor" within the meaning ofSection 502, and was therefore not a "strike" in violation of the no-strike clause in the contract; and consequently that the walkout wasprotected concerted activity, and the discharge of the buffers wasunlawful.The Respondent contends in substance that the workingconditions of the buffers were not "abnormally dangerous" and suchwas not the "good faith" reason for the walkout, and in any eventthat Section 502 did not protect the walkout; and the walkout wastherefore unprotected because it was a violation of the no-strike clauseof the contract, and consequently the discharge of the buffers waslawful.Upon the basis of the credited testimony of the buffers that the insidetemperature in the buffing room was 110 degrees, the outside tem-perature in the 90's with hnniiclity 40-50 percent,6 and the blowerfan running in reverse; upon the basis of the credited expert testi-mony by Dr. Frederick that the latter caused a loss of efficiency inthe blower system of 75 percent, and that all of these conditions consti-tuted conditions of danger to the buffers of "heat disease" so thatwithin 1, 2, or 3 hours they might reach the end of their capacity towork, and might actually die if not given immediate medical care;and upon the basis of the credited testimony of the buffers and Dr.Respondent introduced weather reports for August 31 at Detroit 'City Airport andWillow Run Airport,both of which are about 30 miles from the plant in different direc-tions.Because of these distances,and marked variants in the weather between the twoairports,we, like the Trial Examiner,find it impossible to rely on these reports indetermining either the outside or the inside temperature in the buffing room on that date,but rely instead on the credited testimonial evidence. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrederick as to the physical ailments which the "dust" would anddid cause, we find that this danger of "heat disease" and the physi-cal ailments which the "dust" would and did cause constituted "ab-,normally dangerous conditions for work" within the meaning ofSection 502.While there is no evidence that any "heat disease"actually occurred, we note, as the Trial Examiner did, that thebuffers worked only 13/4 hours and therefore may have escaped suchillness by quitting work when they did.We also note, as the TrialExaminer did, that one of the morning buffers went so far as toquit the next morning because of the dust, which lends corroborationto the bad dust conditions when the 17 buffers walked out the previ-ous afternoon.In support of its contention that working conditions were not "ab-normally dangerous," the Respondent relies largely on an attack onthe Trial Examiner's credibility findings with respect to the "heat"and the "dust," i. e., that the Trial Examiner should not have creditedthe buffers' testimony, but should have credited Respondent Presi-dent Morley's testimony which was in substance that the blower wasoperating normally with no excessive amount of heat and dust. Inconsidering this credibility issue, it should be noted first that 8 buf-fers testified to the abnormal heat and dust on the afternoon ofAugust 31 and 6 buffers testified to such abnormal conditions on thefollowing morning; their testimony was convincing and mutuallycorroborative, while Morley's testimony to the contrary was uncor-roborated.'The Respondent contends that the "best proof" that thetemperature in the buffing room was not 110 degrees is Dr. Fred-erick's testimony that at that temperature and the other conditionstestified to by the buffers the men could only work 1 to 3 hours with-out suffering from some form of "heat disease," and there is no evi-dence that any buffer suffered any heat disease even though the buffersworked 13/4 hours.For the reasons already stated, we find no meritin this contention.The Respondent also contends that the fact thatwith no change in the blower the morning shift worked a full shiftthe next morning with no complaints, except for the 1 employee whoquit, indicates that the temperature was not 110 the afternoon before.However, in the absence of evidence as to outside and inside tem-perature the next morning, this does not necessarily indicate thatitwas not 110 inside the prior afternoon-it may well have beencooler both outside and inside the next morning.Moreover, a morn-ing buffer testified that the morning buffers worked the next morningonly because of fear that they too would be fired. Similarly, it wouldappear that the additional fact pointed to by Respondent, that em-ployees inotherdepartments worked all day on August 31 with only7SeeDixie Culvert Manufacturing Convpany,87 NLRB 554, 555. KNIGHT MORLEY CORPORATION145one complaint about the heat, would have little bearing on what theheat conditions were in thebuffing roomif the blower was not work-ing properlythere.Morley also testified that after the walkout 2or'3 employees were transferred from other departments to the buff-ing room, where they finished out the shift without any complaintstohim.However, Morley did not say how long after the walkoutthis transfer took place; and these employees were not called totestify as to what the conditions werethenin the buffing room, orwhether they did makeanycomplaints or suffer any illness.Withrespect to the "dust," Respondent points to the absence of evidencethat the buffers told management they considered the dust to be"injurious to their health," and the fact that they also returned thenext day for work, as disproving abnormal dust conditions.How-ever, the buffers did complain about the dust to management in gen-eral terms, and apparently did consider the situation serious enoughto walk off the job; and reasonably could have come back the nextday with the expectation that something had been done about theblower to improve conditions, which in fact had been done. Finally,the Respondent contends that the real reason for the work stoppagewas to enforce the demand made by the local president before theshift commenced work, which was turned down by Morley, that theafternoon buffers be permitted to go home after working 2 hours inorder to equalize their hours with those of the morning shift.How-ever, there is no other evidence to support this contention, and allof the buffer witnesses testified that the reason was the heat and thedust, a reason which aroselater.In view of the foregoing, and inview of the Board's policy "not to overrule a Trial Examiner's resolu-tions as to credibility except where the clear preponderance of allthe relevant evidence convinces us that the Trial Examiner's resolu-tion was incorrect," 8 the Board affirms the Trial Examiner's findingsbased on credibility with respect to the abnormal heat and dust con-ditions in the buffing room at the time of the walkout; affirms the TrialExaminer's finding, based on Dr. Frederick's credited expert testi-mony,. that such conditions were "abnormally dangerous"; and affirmsthe Trial Examiner's further finding, based on the credited testimonyof the buffers, that the "good faith" reason for the walkout was theabnormal heat and dust.We also agree with the Trial Examiner's finding that since the walk-out was a "quitting of labor by employees in good faith because of'abnormally dangerous conditions for work," and therefore was nota "strike" under Section 502 of the Act, the buffers were engaged inprotected concerted activity under Section 7 of the Act,' and there-AStandardDry Wall Products, Inc,91 NLRB544, enfd 188 F. 2d 362(C.A. 3).eThe walkout was, of course,a concertedactivity "for the purpose of [the buffers']mutual aid or protection"under Section 7.405 448-5 7-vol 116--11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore their discharge was unlawful.Although not spelled out, theTrial Examiner'srationaleinmaking this finding, with which weagree, would appear to be that Section 502 gives employees a right towalk out because of abnormally dangerous working conditions andbe protected, even in the face of a no-strike clause in their contractwith an employer.There appears to be no legislative history onSection 502 to explain the purpose of that section.However, asargued by the General Counsel, it is logical to assume that such wasthe purpose of Section 502, in view of : (1) The decisions of the Boardand the courts under the Wagner Act holding that certain "strikes,"including strikes in violation of no-strike clauses, were unprotected;and (2) the fact that the amended Act renders certain "strikes" un-protected under Section 8 (d).Accordingly, we believe that a walk-out because of abnormally dangerous working conditions was declaredby Congress not to be a "strike" in order to give protection to sucha walkout, without regard to limitations on strikes such as those im-posed by "no-strike" clauses or by Section 8 (d).We can conceiveof no other reasonable purpose.The Respondent argues that: (1)Since such a walkout is not a "strike" under Section 502, "it morelogically follows" that it isnotprotected concerted activity; and (2)Section 502 has no bearing at all on whether the walkout was protectedor unprotected.In our opinion, these arguments are not only illogi-cal and unreasonable, but if accepted would render Section 502 mean-ingless and a nullity.Congress surely had some purpose in mindother than to simply declare that such a walkout is not a "strike."And the most reasonable purpose, in our view, was to protect the rightof employees to quit their labor without penalty in order to protecttheir health and their lives.The Respondent also cites two caseswhich it contends "are directly in point and involve situations almostidentical with that which exists in the present case." In the first ofthese cases, the Board held that a walkout because of "hazardous"working conditions was protected, but the Court of Appeals for theFifth Circuit reversed the Board; 10 however, the grounds for thereversal, neither of which is present here, were that the walkout wasinconsistent with the understanding between the bargaining agentand the employer on the grievance, and with the terms of the safetyprovision of the collective-bargaining agreement which called for"corrective measures [to be taken by the employer]within a reasonabletime";and thus there were extenuating circumstances for not apply-ing the protection of Section 502 to the employees. In the secondof these cases," both the Board and the Seventh Circuit held that awalkout because of the shutting off of a "blower system" was not pro-10YL.R. B. v. American Mfg. Co. of Texas,203 F. 2d 212(C.A. 5), reversing 98NLRB 226."IN. LR. B. v. KohlerCo.,220 F. 2d3 (C. A. 7),enfg. 108 NLRB 207. KNIGHT MORLEY CORPORATION147tected, but rested their decisions on findings that the walkout was an"intermittent work stoppage"; 12 and thus the inherently unlawfulnature of the walkout deprived the employees of the protection ofSection 502.In the instant case, the buffers did report for work thenext day, but there is no evidence which indicates that if allowedto work, which they were not, they would walk out again before com-pleting their shift; and thus there is insufficient evidence of a "partialstrike."In view of the foregoing, the Board finds that the walkout of thebuffers was protected concerted activity by virtue of Section 502 ofthe Act, despite the no-strike clause in the contract, and that theirdischarge was therefore unlawful.13As we have found that the dis-charge of the buffers was an unfair labor practice, we also adopt theTrial Examiner's rejection of the Respondent's contention that theBoard has not or should not assert jurisdiction with respect to the dis-charge of the buffers because the grievance procedure of the contracthad not been exhausted.142.The subsequent strike:As a result of the discharge of the 17buffers on August 31, and also because of the alleged unlawful refusalof the Respondent to bargain on certain grievances, including the dis-charge of the buffers, after the contract expired on September 25(which is discussedinfra),the Union called a strike on September 30,1953.Because the contract had expired, there is of courseno issueas to whether this strike was prohibited by the no-strike clause in thecontract.Eighty-six employees, representing about two-thirds of theentire complement of employees, participated in the strike, whichcontinued until June 12,1954, when the Union notified the Respondentby letter that the strike was "terminated" and "unconditionally" re-quested reinstatement of all the strikers.16However, the Respondent,in reply, stated that there had been a great many "replacements," andit would only "give consideration" to the reinstatement of any strikerswho made individual applications for reinstatement; and up to thedate of the hearing on August 17, 1954, the Respondent had rehiredonly three strikers.When the strike was about to start, RespondentPresident Morley told several employees that they would be fired ifthey went out on strike; and by letter dated October 1, the next day,13Thus, the employees indicated that they intended to continue working but to quitwhen they felt like it and not to complete any shift until the employer yielded to theirdemandsSeeAuto Workers v.Wisconsin Board,336 U. S 245.13 In view of this clearly applicablestatutoryground on which we rest our decision, wefind it unnecessary to consider the two additional grounds urged by the General Counselin support of his position that the walkout was protected and the discharge thereforeunlawful.14 SeeN. L. R. B. v. Walt Disney Products,146 F. 2d 44(C. A. 9) ; N. L. R. B. v.Wagner Iron Works,220 F. 2d 126 (C. A. 7).15The Trial Examiner construes the letter to be an unconditional offer by the strikersto return to work, and the letter on its face appears to be such. Accordingly,we adoptthis finding. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent notified each of the strikers that the plant was op-erating asusual, and "In the event you do not report for work . . . byMonday, October 5, the Company will consider that you have quityour employment and you will be replaced by other or new employees."Moreover, on October 5, the Respondent canceled the group insuranceof the strikers, indicating that their employment was "terminated"as of that date.Also, according to credited testimony, 4 strikers ap-plied for reinstatement during the course of the strike, but all wererefused; and 1 was told that they were not "putting anybody back,"another was told that he could not be rehired "until the strike wasover," another was told that Morley would not take anybody back"until this thing is settled," and the fourth was told that "you have tocome in asa new girl, because right now we can't take any of the oldmembers back."As found in effect by the Trial Examiner, the fact that the dischargeof the buffers was discriminatory, and the fact that the strike of Sep-tember 30 was caused at least in part by the discriminatory dischargeof the buffers, are sufficient to support a finding that the strike wasan unfair labor practice strike in its inception.16Moreover, as we findinfra,contrary to the Trial Examiner, that Respondent'srefusal tobargainon the grievance concerning the buffers' dischargewas alsoan unfairlabor practice, we find that this other cause of the strikealso rendered the strike an unfair labor practice strike in its inception.We find further, as the Trial Examiner did, that Morley's threats ofdischarge to several employees on September 30 if they joined thestrike were violations of Section 8 (a) (1) ; and that Respondent'srefusalsto reinstate the four strikers who applied for reinstatementduring the strike were violations of Section8 (a) (3).17We also agree with the Trial Examiner's finding that Respondent'sOctober 1 letter constituted a discharge of all strikers, and thereforethat the Respondent unlawfully discharged all strikers as of October 5.As pointed out by the Trial Examiner,Kerrigan Iron Works, Inc.,`is distinguishable, for there the Board found thata similarletter didnot constitute an actual discharge of strikers, because the employer'ssubsequent conduct in reemploying 14 strikers during the strike wasinconsistent with a discharge; while here the Respondent's unlawfulrefusal to reemploy 4 strikers who subsequently applied forreinstate-ment during the strike is consistent with a discharge.Moreover,there is the following additional evidence of an actual discharge here :'° See N.L.R. B. v. West Coast Casket Co.,Inc,205 F. 2d 902, 907(C.A. 9), andcases cited therein, for the principle that a strike,even if caused only in part by unfairlabor practices,is an unfair labor practice strike.17 As unfair labor practice strikers,the four strikers were entitled to reinstatementregardless of whether or not they had been replaced.SeeNortheastern Indiana Broad-casting Co.,Inc.,88 NLRB 1381,1395, and cases cited.29 108NLRB 933, review denied 219 F. 2d 874 (C. A. 6). KNIGHT MORLEY CORPORATION149Thus, (1) Morley told several employees on September 30 that theywouldbe fired if they went out on strike; (2) the Respondent can-celed the group insurance of the strikers on October 5, indicatingthat their employment was "terminated" as of that date; 19 (3) as dis-cussedinfra,at a bargaining meeting with the Union on October 14the Respondent took the position that any new contract would applyonly to nonstriking employees, and not to the strikers who had failedto respond to its October 1 letter; (4) the statements, set forth above,were made to the four strikers who applied for reinstatement duringthe strike; and (5) when the strike was over and the Union appliedfor reinstatement on behalf of the strikers, the Respondent statedthat it would only "give consideration" to reinstatement.We find,therefore, that there was an actual discharge of the strikers on October5 in violation of Section8 (a) (3).In addition, we find, in agreement with the Trial Examiner, that theunfair labor practice strike which commenced on September 30 wascontinued and prolonged by the unfair labor practices of the Re-spondent in threatening to discharge those who joined thestrike onSeptember 30, discharging the strikers on October5, and refusingto reinstate the four strikers who appliedfor reinstatement duringthe strike.3.The refusal to bargain:At several meetings prior to September25, 1953, Respondent and the Union had not only discussed a newcontract, but several grievances as well, including the discharge of thebuffers.However, at a meeting on September 25, the Respondentstated that when the contract expired at midnight that day the possi-bility of further discussions on the grievances ended with the expira-tion of the contract, and that henceforth it was willing to bargainon a new contract but unwilling to discuss further the grievances onwhich it had already given unfavorable replies to the Union.At thattime there were 8 grievances pending, including the discharge of thebuffers; and although not followed to the letter, the Union had insubstance gone through the first 4 steps of the grievance procedure inthe contract on these grievances,20 and there remained only the fifthstep of "permissive" arbitration.21Neither the Respondent nor theUnion made any request for arbitration of the grievances at the Sep-19There is broad language in the insurance policies that "cessation of active work"shall be deemed"termination of employment."On the other hand, the policies do not saythat a strike shall be deemed"cessation of active work "20 Five of the eight grievances had been presented and answered in writing in accordancewith step 4 ; and although the other three had been presented and answered only orally,the record shows that oral grievances were sometimes considered and disposed of atstep 4, i. e., with "Plant Management."21 Step 5 provides that "If the grievance remains unsettled,the Union or the Companymaypresent it to an arbitrator mutually agreed upon by the Company and the Union, ifno arbitrator is agreed upon, then an arbitration Panel consisting of three members ; onemember to be chosen by the Company and one member to be chosen by the Union. Thesetwo members shall choose the third member. ..[Emphasis supplied.] 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDtember 25 meeting.However, both parties had attempted to arrangefor arbitration of the grievance on the discharge of the buffers at aSeptember 14 meeting, but this was unsuccessful because they wereunable to agree on an arbitrator.At a meeting on October 14,Respondent again took the position that it had no legal obligation todiscuss the grievances, and would discuss only a new contract; andtook the further position that any new contract would apply only tononstrikers and not to the strikers.At a meeting on October 29, theRespondent again refused to discuss the grievances, on the groundthat they were dead issues since the contract had expired under whichthose grievances had arisen.The General Counsel contends, in substance, that upon the expira-tion of the contract, the grievance procedure was no longer in effect,and the general duty to bargain on grievances under the Act was onceagain operative so as to require the Respondent to bargain on the un-settled grievances; and that this duty was not affected by the Union'sfailure to invoke the final "arbitration" step of the grievance proce-dure, because there is no time limitation on invoking any of the fivesteps of the grievance procedure, and the arbitration step is not man-datory in any event.The Respondent contended at the time, andnow contends, in substance, that it satisfied its "channelized" bargain-ing duty under the grievance procedure of the contract; that theUnion could have invoked the arbitration step if it wished; that sincethe grievances arose under the contract, they could be processed onlyunder the grievance procedure of the contract, and once the contractexpired, the grievances "expired" with the contract; and, accordingly,that it had no duty to bargain on the grievances after the expirationof the contract.The Trial Examiner agrees with Respondent's contention, and findsthat Respondent's refusal to bargain on the grievances after the con-tract expired was not a violation of Section 8 (a) (5). In support ofhis finding, the Trial Examiner relies on a line of cases which hold,in substance, that where an employer has satisfied its "channelized"bargaining duty under the grievance procedure of a contract, thereis no further bargaining duty under the Act.22However, as pointedout by the General Counsel and the Union, these were a] l cases involv-ing the duty of an employer to discuss grievances during the life of acontract when the grievance procedure was still in effect to be utilized;whereas in the instant case the contract had expired and the grievanceprocedure was no longer in effect to be utilized; 23 and therefore the23Textron Puerto Rico,107 NLRB 583;McDonnell Aircraft Corporation,109 NLRB930;Timken Roller Bearing Company v.N. L. R. B.,161 F 2d 949(C.A. 6) ;CrownZellerbach Corp.,95 NLRB 753.23 The no-strike clause of the contract provides:"It is agreed between the Union andthe Company thatduring the term of this agreement,there shall be no strike, slowdownor other stoppage of work,and in the event the Union and the Company are unable tosettle a particular grievance,it shall be settled by arbitration pursuant to [step 5 of thegrievance procedure]at the request of either party in writing"[Emphasis supplied.] KNIGHT MORLEY CORPORATION151grievancescould be processed further only through the "general" bar-gaining processprovided for by the Act.Accordingly, this line ofcases is distinguishable,and not dispositive of the issue in the instantcase.In our opinion, thesecases standonly for the principle that acontractual grievance procedure is the "channel" for the collective-bargaining duty on grievances whichmaybe disposed of under suchprocedure, or arefinally disposedof under such procedure. If that"channel" of bargaining is no longer available for grievancesremain-ingunsettledunder it, it follows that the general duty to bargain ongrievancesunder the Act is once again operative.Such grievances donot "expire" with the contract simply because they arose under it, butare ratherreturned to the area of general bargaining under the Actin the absence of any "channelization" of bargaining.And this iscertainly so where, as here, the contract does not provide for any such"expiration."Accordingly, the question in the instant case is whetherthe grievances in issue were "finally disposed of" under the grievanceprocedure, or whether they were still "unsettled" at the expiration ofthe contract; if finally disposed of under the grievance procedure therewas no further duty to bargain on them under the "general" statutoryduty to bargain, but if still unsettled there was a furthergeneralstatutory duty to bargain on them.The Respondent points to the fact that, although arbitration pro-cedure wasavailable, the Union did not request arbitration on Sep-tember 25; and suggests that this therefore was "final disposition" ofthe grievances under the grievance procedure.However, there wasno timelimit on invoking any of the steps in the grievance procedure,which would mean that a "reasonable" time was permitted. Only 11daysprior to September 25 the Union had unsuccessfully attemptedto present the buffer grievance to "an arbitrator mutually agreedupon"under the first step of the arbitration provision. In the absenceof any time limit on invoking the next step of selecting an "arbitra-tion panel," 24we do not believe that the Union's failure to invokethisnext step within 11 days was "unreasonable" or violative of thearbitration provision of the contract.We find, therefore, that thebuffer grievance at least was still "unsettled" at the expiration of thecontract, and consequently that the Respondent's refusalto bargainon the buffer grievance after the expiration of the contract was aviolation of Section 8 (a) (5) of the Act 25The General Counsel excepts to the Trial Examiner's failure to findthat the Respondent also violated Section 8 (a) (5) by taking thepositionat the October 14 bargaining meeting that any new contract24 See footnote 20,supra.a As the General Counsel apparently does not seek a finding that Respondent's refusalto bargain on the other seven grievances was unlawful,we shall not consider that issue.In any event, such a finding would not affect our Order hereinChairman Leedom wouldnot reach any part of the grievance issue on the ground the Order is not affected thereby. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould apply to nonstrikers and not to the strikers.As recently statedby the Board, Board and court precedent hold that a refusal to bar-gain with a certified bargaining representative during a strike is aviolation of Section 8 (a) (5).11Therationalebehind this doctrineis that strikers retain their "employee" status under the Act; the rep-resentative thus remains the statutory representative of the "employ-ees"; and therefore the representative is entitled to bargain on^behalfof such "employees" even though they are on strike .27 In the instantcase, the Respondent did not completely refuse to bargain with thecertified bargaining representative during the strike, but only re-fused to bargain with respect to the strikers.However, the samerationaleis applicable,viz,that the Union was entitled to bargainwith respect to the striker "employees" as well as the nonstriker "em-ployees," and therefore Respondent's refusal to bargain with respectto the strikers was unlawful.28 Indeed, it might be argued that thisis a more aggravated and even stronger case than a complete refusalto bargain during a strike, because of the "discriminatory" positiontaken by the Respondent that it would bargain only with respect tothe nonstrikers and not with respect to the strikers.We find, there-fore, that the Respondent's position taken at the October 14 meeting,that any new contract would apply only to nonstrikers and not tothe strikers, was a violation of Section 8 (a) (5).THE REMEDYAs we have found that the Respondent has also engaged in unfairlabor practices in violation of Section 8 (a) (5) of the Act, we shall,in addition to adopting the remedy recommended by the Trial Ex-aminer with respect to the Respondent's violations of Section 8 (a)(1) and 8 (a) (3), order the Respondent to cease and desist there-from, and to bargain collectively upon request with the Union as theexclusive bargaining representative of all employees in the bargain-ing unit described herein with respect to wages, rates of pay, hoursof employment, or other conditions of employment, and, if an un-derstanding is reached, embody such understanding in a signedagreement.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Knight MorleyzQ Seeif. J. Oral & Refinong Co , Inc.,108 NLRB 641, and cases cited therein.27 See N.L. if. B v. Reed & Prince Mfg.Co, 118 F. 2d 874, 885 (C. A. 1).28There is of course no question as to whether the strikers were still "employees," inview of the fact that they were unfair labor practice strikers who couldnot lawfully bereplaced.SeeNortheastern Indiana Broadcasting Co , Inc.,supra,and cases cited. KNIGHT MORLEY CORPORATION153Corporation, Richmond, Michigan, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, AFL-CIO, and Local 1125, International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, AFL-CIO, or any other labor organization of its em-ployees,by discriminatorily discharging or refusing to reinstate orreemployemployees for thereasonthat they engaged in strike orother concerted activities protected by the Act, or by discriminatingin any othermanner in regard to their hire and tenure of employ-ment or anyterm or condition of employment.(b)Threatening to discharge employees for engaging in a strike.(c)Refusing to bargain with said Union as the exclusive repre-sentative of all production and maintenance employees at its Rich-mond, Michigan, plant, excluding office and clerical employees, chem-ists, watchmen, and supervisors as defined in the Act.(d) In any other manner interfering with, restraining, or co-ercingits employees in the exercise of their right to self-organization,to form, join,or assistthe aforesaid Union, or any other labor organi-zation, tobargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose ofcollectivebargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membershipin a labororganizationas a condition of employment as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer the employees named in Schedule A and Schedule B at-tached tothe Intermediate Report full reinstatement to their formeror substantially equivalent positions, without prejudice to theirseniorityor other rights and privileges, as provided in the section inthe Intermediate Report entitled "The Remedy."(b)Make whole the employees named in said Schedule A andSchedule B, in the manner set forth in the section in the IntermediateReport entitled "The Remedy," for any loss of pay they may havesuffered by reason of the Respondent's discrimination against them.(c)Upon request bargain collectively with said Union as the ex-clusive representative of all employees in the bargaining unit de-scribed above with respect towages,rates of pay, hours of employ-ment, or other conditions of employment, and, if an understandingis reached, embody such understanding in a signed agreement. 154DECISIONS OF NATIONALLABOR RELATIONS BOARD(d)Upon request make available to the Board and its agents, forexamination and copying, all payroll records, social-security pay-ment records, timecards, personnel records, and all reports and otherrecords necessary to analyze the amount of back pay due.(e)Post at its Richmond, Michigan, plant copies of the noticeattached hereto marked "Appendix." 29Copies of said notice, to befurnished by the Regional Director for the Seventh Region, shall,after being duly signed by the Respondent, be posted by it immedi-ately upon receipt thereof and be maintained by it for a period of atleast sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to in-sure that said notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MEMBER RODGERS, concurring :I agree with my colleagues in their ultimate conclusion that thedischarge of the buffers was an unfair labor practice. I wish tomake clear, however, that I join in this finding only because thecredited objective testimony and expert evidence substantiates theexistence of factual circumstances constituting conditions of dangerto the buffers. In this connection, I note that the credited experttestimony shows that the buffers faced conditions of danger of "heatdisease" so that within 1 to 3 hours the buffers might reach the endof their capacity to work and might actually not survive if not givenimmediate medical care and that the physical ailments which the"dust" would and did cause constituted abnormally dangerous con-ditions for work.In applying the legal principles pertinent to the instant case, I amassuming the facts as found by the Trial Examiner, which appear tobe adequately supported by the record in this case. I would not joinin this finding, however, if it were predicated on subjective, as dis-tinguished from objective, evidence. I believe that it is importantto circumscribe the application of the legal principles in this case bymaking it clear that the Board is not opening the door to "quickie"work stoppages and walkouts at any time the employees so desire bythe expedient of claiming that conditions of work are unsuitable.Only where it is established by competent evidence, as it was in thefactual circumstances that were developed at the hearing in the in-2e In the event that this Order is enforced by a decree of a United States Courtof Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." KNIGHT MORLEY CORPORATION155stant case, that the conditions actually constituted abnormally dan-gerous conditions of work, would I find that the action of employees inabstaining from further work falls within the protection of the stat-ute as a concerted activity. In other words, the crux of the test,as I see it, is not the state of mind of the employees but rather theexistence or lack of existence of factual circumstances as demon-strated by competent, reliable objective evidence.With this in mind,I join my colleagues in their ultimate conclusions.MEMBER BEAN, concurring :I agree in all respects in the decision of my colleagues to find thatthe Respondent Company violated Section 8 (a) (3) and (1) of thestatute as alleged in the complaint. I also agree that the Companyunlawfully refused to bargain with the Union after the inception ofthe strike when it refused to recognize the Union as the bargainingrepresentative of those employees who were still on strike. I findit unnecessary to pass upon the various additional allegations that theRespondent also violated Section 8 (a) (5) in other ways. In anyevent, our ultimate conclusion, restraining order, and affirmativeremedial orders remain the same.I also am in accord with the conclusion that all the unlawfullydischarged buffers and all those strikers who were either unlawfullydischarged or refused reinstatement because of their strike activities,are entitled to back pay and full reinstatement now in accordancewith the Board's usual remedial order.As to the nature of the September 30 strike, however, I have seriousdoubts as to whether the record supports the allegation that theUnion initially struck because of the antecedent illegal conduct ofthe Company rather than for the purpose of winning its economicdemands. I believe the record establishes the fact that this was aneconomic strike, but it is not so clear to me as it is to my majoritycolleagues that it was an unfair labor practice strike. It is immate-rial in any event how the strike be characterized now.All the em-ployees named in the complaint were the object of the Employer'sunlawful discrimination and as to each of them the order and rem-edy now made would be the same regardless of how the strike be de-scribed.I therefore do not join in the finding that an unfair laborpractice strike took place in this instance.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that : 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in International Union,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, and Local 1125, InternationalUnion, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, AFL-CIO, or in any other labororganization of our employees, by discriminating in regard totheir hire or tenure of employment, or any terms or conditionsof employment.WE WILL NOT discharge or discriminatorily refuse to reinstateor reemploy any of our employees for engaging in strike or otherconcerted activities protected by the Act.WE WILL NOT threaten our employees with discharge for en-gaging in a strike.WE WILL NOT refuse to bargain with said Union as the exclusiverepresentative of the employees in the bargaining unit describedbelow.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theaforesaid labor organization, or any other labor organization,to bargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extentthat such right might be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a' result of the discrimination against them :Helen AndersonRobert ArnoldDolores BalhornClarence BantienFred BarberViolet BarberWalter BashfordGlenn BasnowL. BasnowEdmund BaumgartenWilliam BaumgartenFrank O. BehmlerNorwood BeierHelen BobceanGabriella BruderWanna BurnsL. BurnsAnna CarpenterDorothy CezikEthel ChaltronHarold ChaltronDaniel CollinsDolores CollinsMary Collins KNIGHT MORLEY CORPORATION157John CurzydloCharles MillerLouise DionIrene MusialJoe MunizGlen DoveWilliam NewtonRalph DoveEva OswaldW. EggertLily PalingBetty ElsholzThomas PietrikowskiVeronica EssenbergLester PorrettLawrence EvansHelen PrzytakowskiFrancis FasbenderRoman RedlinGladys FentonEleanor RennerWayne FistlerLeona RossAlonzo GarlickBlanche RussellLottie GarlickAndra ScribnerEdward GierkeH. SchultzHerman GunstRobert SeifertLawrence HarrisonCarlton SemosHarry HarschStella SetterClara HenkeHarriett SindaMarvin HulettRussell SimonsLorraine HungerJohn SmithW. JackowskiRichard SomesJacqueline JefferyGladys StoreyAlfred KammerGeorge StrageaClarence KammerJoseph SulakWalter KaufmanWallace TeltowGeorge KellyWilliam TeskaEster KesnerTommassewskiStella KraatzJess UnderwoodDaisy LynchWallace UnderwoodTillie LysczykGladys VerscheureD. McCueChester WarrenAnna MachowskiDonna WaterlooSara MaherRobert J. WhitcomeDaisy MartinPhillip M. WhittakerLeona MartindaleCharles R. WiswellVirginia McDonaldJohn N. WillingEmma MeyersJ. H. WillingsE. MeyersThaddeus ZembolColleen MiddletonWE WILL bargain collectively upon request with said Union asthe exclusive representative of all employees in the bargaining unitdescribed below with respect to wages, rates of pay, hours of em-ployment, or other conditions of employment, and, if an under- 158DECISIONSOF NATIONALLABOR RELATIONS BOARDstanding is reached,embody such understanding in a signedagreement.The bargaining unit is :All production and maintenance employees at our Richmond,Michigan,plant,excluding office and clerical employees,chemists, watchmen, and supervisors as definedin the Act.All our employees are free to become or remain members of theabove-namedUnion,or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in oractivityon behalf of any such labor organization.KNIGHT MORLEY CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remain posted for60 days fromthe date hereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASECharges havingbeenfiled byInternationalUnion, United Automobile, Aircraftand AgriculturalImplementWorkers of America, UAW-CIO, and Local 1125,InternationalUnion,UnitedAutomobile,Aircraft and AgriculturalImplementWorkers of America, UAW-CIO, herein jointly called the Union, a complaint andnotice of hearing having been issued and served by the General Counsel, and ananswer having been filed by Knight Morley Corporation, herein called the Respond-ent, the hearing involving allegations of unfair labor practices in violation of Sec-tion 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of the Labor Manage-ment Relations Act, 1947, herein called the Act, by the Respondent was held beforeW. Gerard Ryan, the duly designated Trial Examiner.At the hearing full opportunity to be heard, to examine and cross-examinewitnesses,to introduce evidence pertinent to the issues, to argue orally upon therecord, and to file briefs, proposed findings, and conclusions was afforded allparties.An unopposed motion by the General Counsel to conform the pleadingsto the proof in matters not of substance,such as dates and spelling of names, wasgranted.During the hearing I reserved decision on the Respondent's motion tostrikeGeneral Counsel's Exhibit No. 21 and all testimony relating thereto fromthe record.The exhibit was produced by the Respondent pursuant to the GeneralCounsel's subpena and is a notice which was posted on the timecards of some em-ployees on Saturday, September 26, 1953, directing them to refer to the rate sheetsin their departments for new piece-work rates.Saturday was the day following theexpiration of the collective-bargaining agreement and was not a regular workday.Sometimes employees come to the plant on Saturday to clean up and usually the tool-room employees and a number of foremen come in on Saturday. The timecardsare on a rack located almost immediately adjacent to the factory entrance, and ina spot where employees customarily go to get their timecards and read notices.The notices remained on the timecards approximately 10 or 15 minutes.Afterconsulting counsel, the Respondent removed the notices which were never there-after posted and no action was taken towards putting the notices into effect.Thereisno proof in the record that, although they could have been seen by anyone dur-ing the 15-minute period they were on the timecards, they were seen by any em-ployees.No witness testified or was called to testify that this information wasconveyed to the employees.Accordingly, the motion to strike General Counsel'sExhibit No. 21 and all testimony relating thereto from the record is granted.Decision was also reserved at the hearing on the Respondent'smotion to strikefrom the record all grievances that had arisen prior to 6 months before the com- KNIGHT MORLEY CORPORATION159plaint wasissued, invoking Section 10 (b) of the Act.Under the grievance pro-cedurethere was.no time limitation on when a grievance could be processed.TheGeneral Counsel contends, correctly, that the refusal to discuss and bargain on thegrievanceswas alleged to have occurred within 6 months prior to the filing of thecharge.The motion is accordingly denied.Decision was also reserved at the hearing on the motion by General Counsel tostrikethe testimony of Charles E. Morley relating to the October 14 and 29 meet-ings on theground that he stated conclusions and not facts; and that his testimonytended to contradict and did contradict a stipulation between the parties.Themotion is denied.Such testimony should remain so that it may be evaluated inthe light of the whole record.Decisionwas also reserved at the hearing on a motion by the Respondentto dismissparagraphs numbered 8-19 of the amended complaint to the extent that they involvegrievancesor matters which arose prior to the termination of the contract, as theyare not properly before the Board for consideration, in view of the grievance pro-cedure contained in the collective-bargaining agreement.That motion is disposedof in accordance with the findings and conclusions hereinafter set forth.At theconclusionof the hearing, all parties participated in oral argument.All the partieshave filed briefs.Following the close of the hearing, the General Counsel and the Respondentmoved to correct the record and there being no opposition to the motions, exceptwith respect to correcting page 517, the record is corrected as follows: page 543, line14, change "offered" to "authored"; page 550, line 12, change "forty-five" to "fourto five"; page 864, line 3, change "1954" to "1953"; page 868, line 21, change "hot"to "high"; page 872, line 19, change the period to a question mark at the end ofthe sentence (the witness repeated the question asked in the form of a questionbefore proceeding to answer); page 942, line 4, change "damn you" to "adamant."The motion to change "seventeen thousand five hundred" on page 517, line 14, isdenied.The witness was asked if he knew the capacity of the blower system in cubicfeet per minute and the record contains an answer "I think it is seventeen thousandfive hundred cubic feet a minute." [Emphasis supplied.]The best evidence is thedocumentary evidence in the record which shows the capacity was 14,430 cubicfeet per minute.Any approximation given by the witness, testifying from memory,would be less reliable than the documentary evidence.Upon the entire record in the case, and from my observation of the witnesses,I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is now and at all times herein mentioned was a corporationorganized and existing under the laws of the State of Michigan with its principaloffice at Detroit, Michigan, and for many years and at all times herein mentioneditoperated a manufacturing plant engaged in the production of automobile acces-sories at Richmond, Michigan. In the course and conduct of its business operationsduring the 12-month period ending December 31, 1953, which period is representa-tive of all times material hereto, the Respondent purchased raw materials in excessof $100,000, of which approximately 50 percent was shipped in interstate commercetoRespondent's plant at Richmond, Michigan, fiom points outside the State ofMichigan.During the same period the Respondent manufactured and sold finishedproducts valued in excess of $200,000, of which not less than 25 percent was shippedin interstate commerce from its aforesaid plant at Richmond, Michigan, to pointsoutside the State of Michigan; and during the same period, the Respondent soldfinished products valued in excess of $100,000 to customers in Michigan, each ofwhom, in turn, shipped goods outside the State of Michigan valued in excess of$25,000.The complaint alleged, the answer admitted, and I find that the Respond-ent is engaged in commerce within the meaning of the Act.It.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleged, the answer admitted, and I find that International Union,United Automobile, Aircraft and Agricultural ImplementWorkers of America,UAW-CIO, and Local 1125, International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, UAW-CIO, herein jointly called theUnion, are labor organizations within the meaning of the Act. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. IntroductionFollowing its certification by the Board on April 20, 1950, the Union and theRespondent on October 20, 1950, entered into a collective-bargaining agreementwhich by its terms was to expire on September 5, 1953.1On June 24 the Union gave the Respondent a 60-day notice of intention to modifythe contract.On June 26 the Respondent replied and gave written notice of itsdesire to terminate the contract on September 5.On June 21 the Union notifiedthe State and Federal mediation services of the dispute.Negotiations for a newcontract as well as unsettled grievances began on July 28 and continued thereafteruntilOctober 29.By an extension agreement dated August 24, the contract wasextended to September 25, at which time the contract terminated; and since thenthere has been no further contract between the parties.Pertinent Provisions of the Contract Including GrievanceProcedure and No-strike ClauseSection 8 (a) Step 1. A grievance of an employee, or group of employees,shall be taken up by the employee, or group of employees, with the GroupSteward and then, together, with the Departmental Foreman. If a satis-factory settlement cannot be arrived at with the Foreman, the grievance shallbe then referred by the Steward to.1.The Chief Steward, if the grievance originates on a shift where thereis no committeeman.2A committeeman, if the grievance originates on a shift where a com-mitteeman is working.(b) Step 2. The Chief Steward or a Committeeman, (whichever the casemay be) accompanied by the Steward, shall attempt to work out a solutionwith the Foreman. If no satisfactory settlement the Chief Steward (or Com-mitteeman)may then reduce the grievance to writing.(c) Step 3. The grievance written or oral shall then be referred by theUnion to the Group Committeeman, who shall then take the grievance upwith the Plant Superintendent for discussion and possible settlement, and theposition of the Superintendent shall, within twenty-four hours, be written onthe grievance form if presented in writing.(d) Step 4 If, as a result of Step 3, the grievance remains unsettled thePlant Shop Committee shall then further process the grievance in writing ina meeting with Plant Management, as hereafter provided for, who will giveitsanswer in writing within five days thereafter.(e) Step 5. If the grievance remains unsettled, the Union or the Companymay present it to an arbitrator mutually agreed upon by the Company andtheUnion, if no arbitrator is agreed upon, then an arbitration panel consist-ing of three members; one member to be chosen by the Company and onemember to be chosen by the Union.These two members shall choose the thirdmember.The decision of the arbitration panel shall be final and binding onboth parties and the cost of the third member shall be borne equally by theCompany and the Union. The arbitration panel may not add to or subtractfrom the terms of this agreement.Section 14. It is agreed between the Union and the Company that duringthe term of this agreement there shall be no strike, slowdown or other stoppageof work, and in the event the Union and the Company are unable to settlea particular grievance it shall be settled by arbitration pursuant to Section 8(e) at the request of either party in writing.Section 15. Should the Company believe that any provisions of this con-tract have been violated, or that it has a grievance against the Union, or anyof its members, it shall reduce the grievance to writing, and present it to theShop Committee for discussion and consideration. If no satisfactory adjust-ment results the Company and the Committee, together with a representativeof the International Union, shall meet as promptly as possible and attempt toreach a satisfactory solution to the problem involved.Failing in this attemptthe matter may then be presented by the Company through the arbitration pro-cedure as hereinbefore provided.1Unless otherwise indicated,all dates hereinafter mentioned refer to the year 1953 KNIGHT MORLEY CORPORATION161Section 24. An employee shall lose his seniority rights and be consideredterminated from his employment when he or she (a) quits of his or her ownaccord; (b) is discharged for cause; (c) unexcused absence for more thanthree (3) consecutive regular working days or more than five (5) regularworking days in any calendar month, providing that if any employee habituallytakes advantage of such five (5) day period, he shall be subject to discharge. .Section 33. Dishonesty, insubordination, failure to do appointed work,failure to comply with the agreed grievance procedure, failure to report forwork . . . shall be sufficient cause for discharge. In cases involving dis-ciplinary lay-off or discharge the Company shall inform the Union the reasonfor such disciplinary action.The employee may be sent home and his payterminated effective as of the time the disciplinary action is taken by theCompany.Section 34. In the event it is found through recourse to the grievance pro-cedure contained herein that an employee was improperly discharged or laidoff he shall be reinstated with full seniority rights and be reimbursed for alltime lost.Section 35. Employees involved in discharges or disciplinary lay-offs shallhave the right to attend a meeting between the Shop Committee and the PlantManagement which are held in connection therewith.Section 45. The Company and the Union declare it to be their intention toprevent any suspension of work during the term of this agreement due to labordisputes.To effectuate this intention the Company agrees that it will notlock-out any of its employees or otherwise change prejudicially the terms andconditions of their employment in connection with any dispute concerningwages, hours and working conditions.Section 46. The Union agrees that it will not cause any strike or work stop-pages during the term of this agreement; that if any of the employees within thebargaining unit covered by this agreement acting without authorization or ap-proval of the Union should engage in such a work stoppage or strike, theUnion will promptly direct such employees to resume work and will take allappropriate and feasible steps to terminate the strike.Section 47. The Union agrees that during the normal course of the grievanceprocedure, the Shop Committee will not interfere with the Company's instruc-tions or orders, provided such instructions or orders that may be contrary tothe terms of this agreement may be brought up by the Union as a grievance.Section 53.' The right to hire, promote, transfer, discharge, discipline, and tomaintain efficiency of employees is reserved to and is the responsibility of theCompany. Such rights shall be exercised in accordance with the terms of thisagreement and shall not be employed to adversely affect the rights of employeesas provided for in this agreement.Section 54. The Company agrees to maintain such sanitary and healthfulworking conditions and provide such safety devices as are required by the lawsof the State of Michigan....B. The walkout of the buffers on the afternoon shift on August 31for which they were dischargedThe amended complaint alleged that on or about August 31 certain employees"concertedly left their places of work because of their good faith belief in and/orthe existence of abnormally dangerous conditions of work resulting from a failureof a blower system required by State law for the employees protection" and that onor about the same day the Respondent discharged them because of such concertedactivity?The answer to the amended complaint denied such allegations exceptthat it admitted that "certain employees of its buffing room unlawfully left theiremployment in violation of the company rules and the contract between the Unionand the Company on August 31, 1953."The Respondent is engaged in the manufacture of rearview mirrors, locking gascaps, and other automobile accessories at its plant in Richmond, Michigan, and sellsits products to several automobile manufacturing companies.2 ScheduleA of the amended complaint, as further amended at the hearing, named 17employees,viz.L. Basnow, Norwood Beier, L Burns, W. Eggert, Edward Gierke, HarryHarsch,W. Jackowski, D McCue, E. Meyers, Joe Muniz, Lester Poirett, H. Schultz,Russell Simons,Tommassewski, Phillip M. Whittaker, J. H. Wilhngs, and John N, Willing.405448-47-vol. 116-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe departments operating in the plant are the toolroom, die-casting, plating,buffing, stamping, assembly, and miscellaneous. In the buffing room are 10 buffingjacks, 3 rotary automatic buffing machines, and 1 straight line buffing machine .3No toxic materials are used in the buffing operation.There is a ventilating or blowersystem attached to the buffing jacks to remove particles of dirt, dust, and lint fromthe buffing wheels while the buffing operations are taking place,4 and the blowerhas a capacity of 14,430 cubic feet per minute displacement of air, and the air isremoved through a cyclo-wash by means of a paddle type fan.When operatingproperly the ventilating or blower machinery is adequate to perform efficiently inconnection with the buffing room. The buffing room is approximately 25 by 80 feetwith a 12-foot ceiling and is located in the northeast corner of the building.Alongthe north wall and the east wall of the buffing room approximately one-half of thewall area is glass with a row of continuous windows in each wall. There is a doorin the north wall large enough to roll a wheelbarrow through and 2 large doors inthe south wall 12 to 20 feet wide.On Friday, August 21, the blower broke down and the buffers remained idle for11/2 hours until it was repaired about 10 p. in.On Friday, August 28, fire destroyedthe switch box controlling the blower and because it could not be repaired the bufferswere sent home by the superintendent at approximately 10:30 p. in.On Saturday,August 29, a new switch box was installed but in the process the wires were reversedon the motor running the blower fan which resulted in reducing the efficiency of theblower 75 percent.When the buffers on the day shift reported for work at approximately 7 a. m.on Monday, August 31, it was found that the blower system was not carrying awaythe dirt and dust from the buffing operations.Complaints were made to JohnVandelberg, the day foreman.Employee Clarence Kammer testified without con-tradiction that he was the wheelman on the day shift whose duties require him toset up the polishing wheels for the buffers; that he told Vandelberg on the morn-ing of August 31 there was something wrong with the blower; and that lint came intohis wheel room (the wheel room is separated from the buffing room by a wire mesh)and flew all over the place, depositing about one-quarter inch of lint in his glue dish.Vandelberg told him to do a few more wheels and then Vandelberg told Kammerto forget it.At 9 o'clock in the morning of August 31, the buffers on the day shiftwere senthome, except for three men who stayed and cleaned the blower.,A short time before the buffers on the afternoon shift were to start work on August31, Harry Harsch, president of the Local, during a conversation in the plant on anothermatter with Charles E. Morley, president of the Respondent, remarked to Morleythat it was a hot day and suggested that the buffers on the afternoon shift be allowedto go home after working 2 hours which was the same period of time which themorning shift had worked.Morley replied that was not practical as the morning shiftof buffers had been sent home in order to clean the blower system which had notbeen cleaned the previous Saturday; but the blowers had now been cleaned andthere was no reason why the afternoon shift should not work.5When the buffers on the afternoon shift started working at 3:30 they noticedthat the blower was not sucking the dirt and dust as it did normally.NorwoodBeier, a buffer working on the afternoon shift, testified that while working hewore two pairs of gloves (to protect his hands from the hot metal) and an apronand there was a light fog of dust and dirt in the air and about one-fourth inch ofdirt and dust settled on his arms.He testified that the thermometer on the secondmachine in the buffing room registered 110 degrees; that there was about 1 inchof dirt on the floor around his machine which was not usually there; and thatwhen he held some lint in his hand in front of the blower pipe the suction was3 The straight linebuffing machinewas not in use on August 31 and wasblocked offfrom the blower system4The blower system isrequiredby State law.The buffing wheels are partiallyenclosedby a hood The particles resulting from the buffing operation are caught by the hood-thelarge, heavy particles falling to the bottom of the hood, the lighter particlesbeing suckedinto the blower pipe attached to the back of the hood and carried out of the room. Thesuction in the blower system is created by the action of the paddle wheel fan situated ina housingon top of the roof.5It had been the custom for the Respondent to clean the blower system on Saturday(a nonworking day).Men were selected for Saturday work according to seniority.OnSaturday, August 29, the Respondent was unsuccessful in getting any employees to cometo the plant to clean the blower. KNIGHT MORLEY CORPORATION163insufficient to draw the lint from his hand.He further testified that his reasonfor leaving was his belief, as well as all the rest, that it was injurious to theirhealth to breathe the particles of lint and abrasives into their lungs and he believeditwould cause lung ailments.Lester Porrett,an afternoon buffer, testified thatthe outdoor temperature was 98 degrees in Richmond when he came to work;that while working the dust became thicker,irritating his nose and throat and re-quiring him to clear his throat and spit out the dust.He testified that it was thedecision of the entire group that it was advisable to leave to protect their health,and he left his work to protect his health because he believed the conditionswere injurious in that they would cause lung, nose, and throat trouble.PhillipM. Whittaker,an afternoon buffer,testified that he left work because he thoughtthe working conditions would be injurious to health.Russell Simons, an after-noon buffer,testified the day was hot and humid,the lint was flying,and the roomwas foggy with the dust.He testified that he left work because it was disagreeableto work; it was hard on the lungs and not good for his health.John N.Willing, an afternoon buffer, testified that there was no suction at allalthough the blower was running;that he had polished about 200 pieces or armsand then when he started to buff,itwas more than he could take as the dirt andstuff came out on him, blowing all over him and all over the buffing room; allof which made it hard for him to breathe.He testified that during the course ofhis work that afternoon he went outdoors a couple of times to get a breath ofair and several others did so too.He testified that he was working with two pairsof gloves on, working with"pretty hot stuff"; the dirt and fuzz got into his nose;that he could not pull his gloves off to relieve his nose and instead of wiping it heonly got more in it.He testified further that he knew such conditions were notdoing him any good and with the heat and the dust he could not work under thoseconditions.He complained to the steward,Joe Muniz, after which SuperintendentHicks and Morley checked the draft with cigar smoke, but the smoke,accordingtoWilling, was not taken away.He testified that he(Willing)suggested to Morleythat perhaps the wires were hooked up wrong on the blower system because it wasnot "rev-ing" up there the way it should; but that Morley replied,"Don't you thinkmy mechanics know what they are doing?"Willing answered that once he (Will-ing) had the wires crossed on a motor and it did not turn over the way it shouldbut when he changed the wires the situation was corrected.He testified furtherthere was discussion among the men and they decided if the blower was not goingto be fixed they would not work the way it was and they decided they would gohome until it was fixed.Edward Gierke,an afternoon buffer,gave as his reasonfor leaving work thatitwas too hot and too dusty to work.Harry Harsch, anafternoon buffer and the president of the Local,testified that he left work becauseitwas very dangerous to his health;that he had a chance of getting lung or stomachinfection;and he was made uncomfortable because of the heat and the duststicking to him and he went home in protest of the blower not working. JoeMuniz, an afternoon buffer and the chief steward of the Local, testified the ther-mometer read about 108 degrees in the buffing room.Following complaints fromhis coworkers,Muniz complained to Foreman Wiswell.6Other buffers requestedHarry Harsch to take the matter up with Morley.He testified that followingHarsch'scomplaint,the blower system was checked by Morley, SuperintendentHicks,ForemanWiswell,Muniz, and Harsch.Morley used cigar smoke forthe test.Morley testified that he thought the draft carried away the smoke.Other witnesses disagreed that the cigar smoke was sufficiently carried away.In any event,a further test was made by letting some water out of the water tankand cyclo-wash to see if that would remedy the situation but it failed to correct it.Morley concluded there was nothing wrong with the operation of the blowersystem.Morley notified the buffers through Superintendent Hicks, and thennotified them personally,that they would have to work and if they left it wouldbe in violation of the no-strike clause and contrary to the company rule againstabsences without permission of the superintendent.The entire shift of buffersthen quit work and walked out of the plant at approximately 5:15 p. m.1.The events of September 1Employees Kammer,Wiswell,Garlick,Fox, Fasbender,and Zembol testifiedthat there was no improvement in the efficiency of the blower system during themorning shift on September 1.Wiswell testified that he was the last person coming6Foreman Wiswel] is the father of employee Charles R. Wiswell. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff the day shift on September 1 and he sawtwo maintenance men changing thewires on the switch box.Herbert Fox worked as a buffer on the day shift.Hetestifiedthat on September 1 he asked the foreman what was wrong with theblowersystemand Foreman Vandelberg said that he did not know.Vandelberg'then told Fox he betterget towork or he would fire him. Fox replied that he was,not goingto work in that dust, that he was afraid of "t. b." and thereupon quit.7Employee John Curzydlo testified that when he went into the buffing room onSeptember1after the day shift had finished, he heard Morley say, "Just take iteasy and we will have the blowers fixedin a minute."About that time, Morleytestified that he suggested to the maintenance men that they change the position ofthe wires that operate the motor and that was done.When the wires had beenchanged the blower system thereafter operated normally.Morley testified that themaintenancecrew did not work on the afternoon shift.Although the difficultyhad then been located and the wiring had been corrected on the motor runningthe blower, Morley refused to permit the afternoon buffers to work when they re-ported at their regularstartingtime on September 1.The General Counsel introduced the testimony of William Frederick who holds,the degree of doctor of science from the University of Michigan in 1936.Whilenot a doctor of medicine, since 1946 Dr. Frederick has been director of the Bureauof Industrial Hygiene of the Department of Health in the city of Detroit; residentlecturer in industrial health in the school of public health at the University ofMichigan;and aninstructor in industrial health atWayne University College ofMedicine, Detroit.He is experienced, from the industrial hygiene point of view,with the operation of buffing and polishing.Having qualified as an expert witnessDr. Frederick testified that based on a total exhaust capacity of 13,500 CFM thequantity of air exhausted at each hood would be sufficient to prevent excessive con-tamination of the workroom air by fine dust; but if the paddle, fan is running inreverse, then the air exhausting capacity or efficiency of the fan would be reducedfrom 20 to 30 percent of normal capacity, thus resulting in a loss of efficiency from70 to 80 percent; and at that point its effectiveness in removal of fine particles fromthe room would be reduced to nearly zero.Dr. Frederick further testified thatexcessive exposure to the dust, vapors, and particulate matter of the polishing andbuffing operations for periods of short duration may produce irritations of thenose and throat, sore throat, coughing, and similar complaints and that prolongedexposure over the years will produce disease of the lungs which will be detrimentalto health.He testified that inhalation of the polishing compound known as Tripoliwill produce changes in structure of the lung which interfere with its ability totransfer oxygen of the air to the bloodstream in a slow chronic fashioning but thatthis change requires a long period of time.Dr. Frederick testified thatassuming atemperature in the buffing room under 98 degrees, no ventilation at all from theblower, and no toxic materials in use, then there would be no immediate danger-with respect to exposure to the particulate matter in the air; that the dust wouldnot place the health of the worker in immediate peril because of inhalation.Hetestified further that it is quite probable there would be some minor irritations ofthe nose and throat which would be uncomfortable but not disabling, with the pos-sible exception of allergic individuals or people with asthma.Dr. Frederick testifiedthat it is frequent to find centrifugal fans running in reverse, but it is asimple'matter to correct; that when wires are reversed it results in the motor being con-nected incorrectly to the electrical circuit and the alternation of these will reversethe direction of the motor.Dr. Frederick stated the reasons in the record why inthe case of centrifugalfans,the reversal of the fan results in a loss of 70-80 percentand when the blower system is reduced from 70-80 percent the number of airchanges is reduced from 35 air changes per hour to 5, 6, or 7 air changes per hourwhich are wholly inadequate. In answer to an hypothetical question, he stated thatassuming an inside temperature of 110 degrees in the buffer room, the blower fanrunning backward, a hot, muggy, humid day outdoors with humidity at 40-50percent, windows open along the wall, a 24" blade fan directed in 1 position creatingsomemovement, then an ordinary group of workers would be subjected to severephysiological stress from the heat and it would be expected that at least some wouldexperience acute physiological response.8He described that response in terms ofacute heat disease embracing heat prostration or heat shock and heat cramps.Hetestified that an inside temperature of 110 degrees, an outside temperature in the"nineties" and a loss of efficiency from 70-80 percent in the blower would constitute7 Fox is not named in the complaint.8 There is no evidence In the record of any symptoms of heat disease having beenexperienced by the buffers KNIGHT MORLEY CORPORATION165conditions of danger to the men of heat disease, i. e., heat stroke, heat shock, heatcramps, and increase in body temperature or pulse rate; and that within a relativelyshort period (1, 2, or 3 hours) they might reach the end of their capacity to work.On cross-examination, Dr. Frederick stated that in his opinion there would beno injury with respect to the particulate matter in the air.He stated that assumingan inside temperature of 110 degrees and humidity of 40-50 percent he would expectworkers to show signs of heat problem in 1, 2, or 3 hours; and if there were nosymptoms of heat disease, including increase in body temperature and pulse rate, orsevere fatigue then they were not under sufficient thermal physiological stress toproduce heat disease and the temperature in all probability was substantially loweror the relative humidity was lower or both were the case.Dr. Frederick statedfurther that assuming the outside temperature was 96 degrees and the blowers wereworkingadequatelythen the inside temperature would be fairly close to the outdoortemperature, possibly 3 or 4 degrees above the outdoor temperature.He testifiedfurther that if the inside temperature were reduced from 110 degrees to 90 degreesor less, humidity between 40-50 percent, then there would be no problem of severeheat disease.Charles E. Morley testified that he is president of the Respondent and has had20 years' experience in buffing and polishing operations.He admitted that in anybuffing and polishing operation, the operator becomes dirty.He testified that hereceived no complaints concerning the operation of the blower fan during the morn-ing of August 31; that the reason why the morning shift of buffers was sent homeafter 2 hours' work was so the blower system, which had not been cleaned on theprevious Saturday because he was unable to get any men to come in to clean it,could be thoroughly cleaned.The reason he advanced for them working 2 hourson the morning shift was that it had been impossible to notify the employees in timenot to come to work on the morning of August 31, and that, having reported, theRespondent pursuant to the contract was obligated to pay them a minimum of 2hours' pay.Morley testified that about one-half hour before the afternoon shiftbegan on August 31 he was talking with Harsch about another matter when Harschsaid he thought it was too hot a day to work and asked Morley if he would bewilling to send the afternoon shift home after they had worked the same time as theday shift had worked.Morley told Harsch that was not practical-that the buffingroom had been down just to have it cleaned and to be in readiness for the afternoonshift; that it was unfortunate the Company had to lose production because theemployees had refused to work on the Saturday previous to clean it.He testifiedthat the buffers on the afternoon shift on August 31 were engaged in chrome buffing,whichis anoperation which removes the dull surface which has been deposited andallows the chrome below to come through so the entire appearance is shiny.Hetestified further that in chrome buffing only a very small amount of pressure isrequired, otherwise the chrome would be removed.Morley continued to testify that some time following the start of the afternoonshift on August 31 he learned for the first time that there was any question concerningthe operation of the blower when Harsch came into the office portion of the buildingwhere Morley was and said there was some question whether the blowers werefunctioning as well as they normally functioned.He told Harsch they should befunctioning better than during the morning for they had been cleaned and thereforewould be working the same as they had always worked.He accompanied Harschto the buffing room, looked at the machines, put his hand down near the revolvingwheel to see if there was movement of air and felt some air move, and then blewcigar smoke to determine if there was any draft.Morley testified that it was hisimpression that the blowers took the cigar smoke, the machinery was running, andas far as he could determine the blower was operating in the same manner as ithad always operated.After he had some water taken from the cyclo-wash, hemade no further test to see if the blowers were working better and returned to hisoffice.Later, the afternoon superintendent, Hicks, came to his office and advisedhim that the men were going on strike and that Harsch was fostering a walkout orstrike.Morley testified that he told Hicks to talk to the men and tell them if theywalked out they would be violating the company rule respecting absences withoutpermission, they would also be violating the contract, and that if they left theywould be out of work.A little later he personally informed the men to the sameeffect.Morley testified that he estimated the temperature in the buffing room thatafternoon to be in the "nineties," but did not check a thermometer; that the buffingroom was cooler than outside because it was open and well ventilated (al-though he did not go outside during the afternoon); and that between 3:30 and5:30 in the afternoon the temperature dropped 18 or 20 degrees, but again he didnot consult a thermometer.He admitted thatat anunemployment insurance hear- 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDing held on January 7, 1954, he testified that he had no idea what the temperaturewas on August 31 at 9 a. in. or 3 or 5.30 p. in., without referring to a record of somekind, adding, "I do know it was a fairly warm day and we had many warm days atthat time "Morley testified further that about 5:30 p. in. on August 31, the doorsand windows in the buffing room were open and a 24-inch pedestal fan with 4 bladeswas circulating the air.He testified that the buffing room is on the extreme north-east corner of the building on Division Road which runs east and west and theplant parallels the road; that in the afternoon the sun would not be shining uponany wall in the buffing room.Morley testified there are 4 inches of concrete abovethe pipe in the buffing room floor and was not aware of any heat from that pipecausing interference in work.He testified that he did not notice any fog or dustin the buffing room about 5 o'clock in the afternoon of August 31, and has nevernoticed an actual fog in the room at any time; that he did not see an inch of dirton the floor of the buffing room at 5 p. m., or at any other time.He testified thatwhen a buffing wheel is raked a certain amount of cotton would be flying whichwould stay in the air temporarily; but any dirt or particles from the wheel or articlesbeing polished are heavier than air and would fall to the ground.Morley furthertestified that all other departments in the plant on August 31 worked full time exceptthe buffing room and that when the afternoon buffers walked out he transferred 2or 3 other employees to the buffing operations.On cross-examination,Morley testified that he was told the buffers wanted toleave work because of the heat and because the blowers were not working.Hetestified that he learned of no complaints on the morning of September 1 concerningthe blower system.When questioned further on that point as to whether he recalledcomplaints on September 1 that the blowers were not working properly, he answered:"I don't think there were any complaints about it or it was expressed to me thatway.The question was raised as to whether or not they were working properly,and I think everyone was as much in the dark on the matter as I was as to whetherthey were or weren't."He further added that undoubtedly his opinion was askedby the committee on September 1 as to whether or not the blowers were workingproperly and in response told them he was having the maintenance crew investigateas thoroughly as possible.Morley testified he is not sure whether he discoveredany difficulty or not, because he does not know how the fan was running before butat shifttimehe suggested that the fan be reversed to see if it made any appreciabledifference and that was done.However, he admitted that at the unemploymentinsurance hearing above referred to he had testified that after the day shift left hehad the maintenance department check the wiring that had been replaced on Satur-day and it was uetermined that the fan was running in the opposite direction fromwhich it normally ran so Morley had them change the wires before the afternoonshift started to work on September 1.Morley testified that in his opinion (he didnot qualify as an expert witness) it makes no difference in which direction the fanis operating since it will operate efficiently in either direction.2.Conclusions with respect to the discharge of the afternoon buffers onAugust 31I find no merit in the Respondent's contention that the Board has not or shouldnot exercise jurisdiction with respect to the discharge of the buffers, because theUnion did not exhaust a grievance procedure by seeking arbitration as provided bythe contract.There never has been a case holding that a contractual provision forgrievance procedure thereby deprives the Board of jurisdiction.All the decided'cases involved the question whether or not, in view of the grievance procedures con-tained in contracts, the Board will, in the exercise of its discretion, assert jurisdiction.I believe the Board should assert its jurisdiction with respect to the unfair laborpractice alleged that the buffers herein were discharged in violation of the Act,notwithstanding that neithersideinvoked arbitration; particularly in view of thefact that this case presents, for the firsttime, aninterpretation of the saving pro-vision contained in Section 502 of the Act. InMonsanto Chemical Company, 97NLRB 517, 205 F. 2d 63 (C A. 8), the Board dis;egardcd an arbitration awardand found that the discharge of an employee violated the Act. InN. L. R. B. v.Walt Disney Products,146 F. 2d 44 (C. A. 9), the respondent there contendedthat because there was a collective-bargaining agreement with the union containinga grievance and arbitration procedure for the settlement of disputes, the alleged'unfair labor practice of discharging an employee for his union activities could notaffect interstate commerce and therefore the Board had no jurisdiction over theproceeding.Holding that the Board may exercise jurisdiction in any case of an, KNIGHT MORLEY CORPORATION167unfair labor practice when in its discretion its interference is necessary to protectthe public rights defined in the Act, the court stated at page 49:Our opinion inConsolidated Aircraft Corp. v. N. L. R. B.,1944, 141 F. 2d785, 787, does not support respondent's position.Therein, the court merelypointed out that the employer acted in good faith in asserting its view as to thewage rate controlling the Sunday morning work of its third shift and concludedthat the employer had not interfered with, restrained, or coerced its employees'rights of collective bargaining guaranteed in 29 U. S. C. A. § 157.No inferencecan be drawn from such a conclusion that where an unfair labor practice withinthe terms of the National Labor Relations Act exists, the grievance and arbitra-tion procedures established in a prevailing collective bargaining agreement mustbe exhausted before the NLRB will accept jurisdiction over the matter.[Em-phasis supplied.]InMastro Plastics Corp.andFrench-American Reeds Manufacturing Co., Inc.,103 NLRB 511, 214 F. 2d 462 (C. A. 2), cert. granted January 10, 1955, the Board,notwithstanding the grievance procedures contained in the collective-bargainingagreement, affirmed the Trial Examiner who, relying onMonsanto Chemical Com-pany, supra,and cases therein cited, held that an employee's discharge as an unfairlabor practice was outside the scope of any arbitration provision, not only becauseitdid not involve a difference as to the meaning, interpretation, operation, or ap-plication of any clause of the contract thereof, but because as a matter of law theforum for unfair labor practice adjudication is not contract arbitration but the Board.InWagner Iron Works,220 F. 2d 126 (C. A. 7), the court stated:Furthermore, arbitration provisions in a bargaining agreement cannot ousttheBoard's jurisdiction to prevent unfair labor practices.As we said, inN. L. R. B. v. International Union,etc., 194 F. 2d 698, 702, "the Act conferredupon the Board exclusive jurisdiction to prevent unfair labor practices.The Board's exclusive function in this field may not be displaced by actionbefore State agencies or by arbitration."Accordingly, I reject the Respondent's contention that the Board has not or shouldnot exercise jurisdiction with respect to the discharge of the buffers because thegrievance procedure provided by the contract had not been exhausted.The next question presented'is whether or not the quitting of work by the bufferson the afternoon of August 31 was protected concerted activity or whether it wasa strike in violation of the contract and therefore unprotected activity.The Gen-eral Counsel's theory is that the walkout of the buffers was not a strike in violation ofthe contract but was a quitting of work within the meaning of the saving provisionin Section 502 of the Act and theretore not a strike.The Respondent contends thatthe quitting was a strike in violation of the contract and therefore it was free todischarge them.The definition of a strike is contained in the Act as follows:Sec. 501.When used in this Act-(2)The term "strike" includes any strike or other concerted stoppage of workby employees (including a stoppage by reason of the expiration of a collective-bargaining agreement) and any concerted slowdown or other concerted inter-ruption of operations by employees.The saving provision of Section 502 provides:.nor shall the quitting of labor by an employee or employees in good faithbecause of abnormally dangerous conditions for work at the place of employmentof such employee or employees be deemed a strike under this Act.The following findings and conclusions are based on the credited testimony ofKammer, Harsch, Beier, Porrett, Simons, Willing, Muniz, Charles Wiswell, Garlick,Fox, Fasbender, Zembol, Curzydlo, and Dr. William Frederick.Dr. Frederick based his testimony on the assumption that the capacity of the blowersystem when operating properly was 13,500 cubic feet per minute. I find on thedocumentary evidence in the record that the capacity was 14,430 cubic feet per minute.This difference is negligible insofar as the number of air changes per hour is con-cerned, because if 13,500 CFM will produce 35 air changes per hour (as testified toby Dr. Frederick), as a matter of arithmetic, then 14,430 CFM will produce 36.67air changes per hour; and if 25 percent of 13,500 CFM (3375 CFM) produces anaverage of 6 air changes per hour, then 25 percent of 14,430 CFM (3608 CFM) 168DECISIONSOF NATIONALLABOR RELATIONS BOARDwould produce 6.41 air changes per hour,which Dr. Frederick testified is whollyinadequate.The weather reports in the record for DetroitCityAirport and Willow Run Air-port contain temperature and humidity readings taken at 28 minutes after thehour.Richmond,Michigan,is located 30-35 miles northeast of Detroit.WillowRun Airport is located about 32 miles west of Detroit.The weather reports for August 31 disclose the following:Detroit City AirportWillow Run Airporthumiditytemperaturetemperature2:28 p. m__________________40%96963:28 p. m-------- i---------42%95894:28 p. m__________________63%88835:28 p.m__________________86%76806:28 p.m__________________87%7577I cannot and do not draw any conclusions as to what the inside temperature was inthe buffing room between 3:30 and 5:15 p. in., on August 31 from the temperatureand humidity at Detroit City Airport and Willow Run Airport.During those 2 hours,the weather reports show that the temperature at Detroit City Airport dropped 19degrees while the humidity increased from 42 percent to 86 percent; whereas inWillow Run Airport the temperature dropped only 9 degrees.The weather reports at2:28 p. in. show that at both airports the temperature was the same (96 degrees).During the next hour, the temperature dropped 1 degree at Detroit but 7 degrees atWillow Run.From 4:28 to 5:28 p. in., the temperature dropped 12 degrees at De-troit and only 3 degrees at Willow Run. Between 2:28 and 4:28 p. in., WillowRun cooled off 13 degrees before Detroit cooled off 8 degrees; but at 5:28 p. in. Detroitwas 4 degrees cooler than Willow Run.Furthermore, counsel stipulated that whilerain fell in Detroit in the evening of August 31, there wasno rain inRichmond,Michigan.I have set forth the above computations to show how it is impossible forme to arrive at any conclusion as to what the outside temperature was in Richmond,Michigan, based upon the weather reports.My findings are based on the testi-monial evidence of witnesses that the outside temperature, shortly before 3:30 p. m.on August 31, was 98 degrees; and the inside temperature was as high as 110degrees at least for some part of the time while the afternoon shift was working.I do not accept the testimony of Charles E. Morley, that there was a drop in tem-perature of 18-20 degrees during the afternoon of August 31.He testified at theunemployment insurance hearing held on January 7, 1954, that he did not know whatthe temperature was at 1, 3, or 5 o'clock on August 31 without consulting some record;that he knew it was a hot day.At the hearing, Morley testified that the temperaturein the plant had been falling during the afternoon and he did not remember that hehad gone outdoors during the afternoon. If Morley had consulted a record beforetestifying at the hearing before me, it does not appear in the record.I find that on August 31, 1953, the outside temperature in Richmond, Michigan,shortly before 3.30 p. in., was 98 degrees.The inside temperature in the buffingroom at least for part of the time was 110 degrees between 3:30 and 5:15 p. in.Theblower system in the buffing room was operating at 25 percent capacity because thewires to the motor running the blower were reversed.At 25 percent capacitythere resulted only 6 41 air changes per hour instead of 36.67 air changes per hourif it had been operating at capacity.Contributing to the inside temperature were asteam pipe in the room, friction of the metal against the polishing and buffing wheels,operation of several electric motors, solar heat on the building, and the bake ovenin the wheel room.As the result of the failure of the blower system to operateat capacity, the ventilation of the buffing room became wholly inadequate to removefine dust particles from the air; and because the air motion in the room was in-sufficient, the ventilation was inadequate to cool the buffers since the heated airin the room was not expelled nor the cooler outdoor air brought in.Dust, lint, dirt,and abrasives were flying all over the room, into the faces, noses, and throats ofthe men, covering their arms and bodies, and making it difficult for them to breathe.Some spat out the dirt; dust and lint piled up around the machines; and some usedcompressed air to blow the dirt and dust off their bodies.At times theair was sofull of lint that it resembled a fog.Based on the expert testimony of Dr. Frederick, the inside temperature of 110degrees, outside temperature in the "nineties," humidity 40-50 percent, and a lossof efficiency of 75 percent in the blower system constituted conditions of danger tothe buffers of heat disease and that within 1, 2, or 3 hours they might reach theend of their capacity to work.The record shows they quit after 13/4 hours.While,according to Dr. Frederick's testimony, there was no immediate danger by the inhala- KNIGHT MORLEY CORPORATION169tion of the dust over such a short period of time, I find that the buffers in good faithbelieved that breathing such foreign substances was dangerous to their healthand they did not act unreasonably in seeking escape from the heat and dirt, foritwas customary for them (as testified by Morley) not to work when the blowersystem was not operating. I find that the danger of heat disease above referredto with which the buffers were confronted constituted abnormally dangerous con-ditions because the abnormally high temperature in the inadequately ventilatedbuffing room exposed them to severe physiological stress which. was conducive toheat stroke, heat shock, heat cramps, increased pulse, and elevated body tempera-ture.Such manifestations are true medical emergencies which will produce deathunless appropriate first aid measures are given.While it is true that the recorddoes not contain any evidence that such manifestations did occur as Dr. Fredericksaid could be expected within 1, 2, or 3 hours, it should not be overlooked thatthe buffers worked only 13/4 hours and therefore may have escaped such manifesta-tions by their decision to escape from such conditions. In arriving at these findingsand conclusions, I cannot accept Morley's testimony that there was no differencein the operation of the blower because of the reversed wires; that the fan operatedas well in either direction; that the buffing room was the coolest room that afternoonin the plant; and that the heat dropped 18-20 degrees between 3 and 5 p. in., al-though he did not know at any time what the temperature was.None of theforemen or superintendents testified with respect to the heat and dust.The fanwas still running in reverse during the morning shift on September 1.The dustwas so oppressive that employee Fox believed his health was endangered and re-signed his job rather than work any longer under such conditions.While thathappened on September 1, it corroborates the testimony relating to the dust in theair on the previous afternoon as the fan was operating in reverse on both days.Fox impressed me as a sincere and truthful witness.When the Respondent orderedhim to continue working or be fired, he met the situation by quitting then and there.I accordingly find that the walkout of the afternoon buffers on August 31 waswithin the saving provision of Section 502 of the Act, in that it was the quitting oflabor by employees in good faith because of abnormally dangerous conditions forwork at their place of employment, and was not a strike within the meaning of Sec-tion 501.Since, by the Act, it was not a strike, it follows and I find that theywere engaged in concerted activity for their own mutual aid or protection whichis protected activity under Section 7 of the Act.When the Respondent dischargedthem for the walkout, it discharged them for engaging in protected concerted ac-tivity, and thereby violated Section 8 (a) (3) and (1) of the Act.The remaining defense that the walkout violated the well-known company ruleagainst absences without permission, in this situation is without merit, for a plantrule barring absence without permission may not be enforced to terminate an em-ployee's status for engaging in lawful concerted activities, thereby abrogating thestatutory right of employees to engage in concerted activity.9C. The strike and events thereafterAs a result of the discharge of the 17 buffers on August 31, which I have foundto be an unfair labor practice,supra,and because of the alleged refusal of the Re-spondent to bargain on grievances subsequent to September 25, which I have foundinfranot to be in violation of Section 8 (a) (5) of the Act, the Union, on September30, called a strike at approximately 10:30 a. in.The record shows that 86 em-ployees participated in the strike.Picket lines were set up on September 30 andwere discontinued some time in May 1954. The strike continued until on orabout June 12, 1954, when the Union notified the Respondent by letter that thestrikewas terminated and requested reinstatement of all the strikers. I construethe letter from the Union to be an unconditional offer by the strikers to returnto work.Dorothy Cezik testified that she was standing by the time clock at thetime the strike was called and that Morley told her if she punched out on the dayof the strike she was fired.Alonzo Garlick testified that Morley told the employeesas they punched out when the strike was called that he hired and fired and anyonewho walked out the door was all through; that the strike was not legal and theywere walking right out of a job.Some employees did not join the strike.Garlicktestified further that at the same time he told Morley he was cutting all the payrates but that Morley replied he was not, that he was only cutting some rates inthe buffing room but was not cutting out on the line.Morley denied that he9 See N.L.R. B. v. Marshall Car Wheel and Foundry Go, of Marshall.Texas, Inc.,218 F. 2d 409,416 (C. A. 5), and cases cited. 170DECISIONS Or NATIONAL LABOR RELATIONS BOARDthreatened to discharge Dorothy Cezik or anyone on September 30 forjoiningthe strike.By letter dated October 1, the Respondent notified the strikers thatthe plant wasoperating as usual andin the event they did not report for workon Monday, October 5, the Respondent wouldconsiderthat they had quit theiremployment and they would be replaced by other or new employees.On October5, the Respondent canceled the group insurance of the strikers.Examination ofthe cancellation notices to the insurance company clearly indicates that the em-ployment was terminated on October 5 notwithstanding the fact that the strikersactually stopped work on September 30.On October 14, the parties met in meet-ing for the first time since the strike.The Respondent insisted on discussing con-tract negotiations only and refused to discuss the aforesaid grievances.The Re-spondent' announced at that meeting that any contract if negotiated would applyonly to the people in the plant who remained when the strike began and then onlyif the Union's certification remained unchallenged; and that there was no require-ment on the part of the Respondent to bargain on the contract covering the em-ployees who had failed to respond to the Respondent's letter of October 1, givingthem a deadline of October 5 to return to work or be considered as having quittheir employment.The Respondent denied that it discharged any employees onOctober 5 or at any other time for participation in the strike.JessUnderwood participated in the strike and was one of those to whom theRespondent sent the letter of October 1.Underwood testified that between 4 and4:40 in the afternoon of November 4, he went into the plant and asked the officemanager,Bernia, if there was any chance for him to go back to work, as there wasno more picket line in front of the place; that he had a big family and needed togo back to work; and that Bernia told him to wait a minute whereupon Bernia lefthis presence and upon returning told Underwood there was nothing he could dofor him.Bernia askedUnderwood why he did not come in when he had a chanceand Underwood replied he would not have much chance of going through,a picket lineby himself; that Bernia replied that Underwood could have gone through the pk ketline if he had wanted to.Underwood testified that he asked Bernia if he had talkedtoMorley and explained the situation, suggesting that maybe Morley might puthim back to work, but Bernia replied there was no use; that they were not puttinganybody back and the best thing Underwood could do was to look for another job.Underwood then, referring to his handicap of being deaf and having to use signlanguage when he is without his hearing aid, said it was pretty hard to go out andfind a job, whereupon Bernia replied that Underwood should have thought of thatbefore.Underwood testified that he then told him his kids, his family, were reallyhungry and he had to have a job butBernia saidhe could not help that saying thatUnderwood could not have his cake and eat it too.He testified further that Berniathen remarked something about Underwood eating Thanksgiving dinner "rightover there in the tent."Underwood testified that the Union had a tent across theroad in the field where coffee and doughnuts were available.Miford C. Bernia,the office manager, testified that when Underwood asked for his job he asked Under-wood why he did not come back for his job by October 5 and that he replied thathe could not get through the picket line.Bernia testified that he told Underwoodthere was nothing he could do for him, that Underwood would have to see Super-intendent Hebel who had hired him originally.Bernia did not deny Underwood'stestimony that Bernia told him there was no use asking Morley, that they were notputting anybody back, and that the best thing Underwood rould do was to lookfor another job; nor that, when Underwood referred to his difficulty in finding otherwork because he was deaf, he told him he should have thought of that before.Charles E. Morley, the president of the Respondent, testified that Bernia had noth-ing to do with hiring employees except in the officeOn the testimony of Under-wood, which I credit, I find that the Respondent discriminatorily refused to rein-state JessUnderwood when he applied for work on November 4 because he hadparticipated in the strike, thereby violatingSection8 (a) (3) and (1) of the Act.Daniel Collins, employed as janitor, testified that he participated in the strikeand around the first of the year 1954 he asked Superintendent Hebel "how waschances to get a job back"; that Hebel replied he could not rehire him until thestrikewas over.Collins admitted on cross-examination that he may have said,but does not recall, that he stated to Hebel that he hoped the strike would be oversoon because he wanted to return, and that he was getting lonesome for the place.Collins admitted that during at least part of the conversation with Hebel, Morleywas present. Morley testified that he was present during the conversation betweenCollins and Hebel and that Collins asked Hebel when he thought the strike wouldbe over and he could return to work; that Hebel said he did not know; that Collinssaid he was getting lonesome and would like to come back; and that Hebel asked if KNIGHT MORLEY CORPORATION171Collins would come back as long as the strikers were there but Collins replied he couldnot do that but he sure was getting lonesome for the place.Hebel did not testify.I credit Collins'testimony and find that he applied for work and that Hebel refused,tohire him until the strike was over and that the Respondent thereby discrim-inatorily refused to rehire him because he had participated in the strike,therebyviolating Section 8 (a) (3) and(1)of the Act.Clarence Bantien testified thathe participated in the strike,but that about January 9,1954, he telephoned to the.afternoon superintendent,Hicks, and asked if he could come back to work.Bantientestified that Hicks told him Morley could not talk with Bantien but that Hicks-was to tell Bantien that Morley will not take anybody back "until this thing is settled."Hicks did not testify with respect to Bantien's testimony,although he was called by.theRespondent and testified on other matters.I credit Bantien's testimony and findthat the Respondent discriminatorily refused to reinstate him when he applied forwork on January 9,1954, thereby violating Section 8(a) (3) and(1) of the Act.Betty Jean Elsholz testified that she participated in the strike and that about Janu-ary 14, 1954, she telephoned to Superintendent Hebel and asked him if there wasany chance of getting back her job; and that Hebel replied there was if she wantedto come in and make out an application.When she inquired if that meant loss of-seniority"or anything,"he answered in the affirmative stating, "You have to comein as a new girl, because right now we can't take any of the old members back."At her unemployment insurance hearing on August 3, 1954,she testified that shewould not come back to work and cross the picket line.Hebel did not testify. I,creditElsholz'testimony and find that the Respondent discriminatorily refusedto rehire her on January 14, 1954, because she participated in the strike,unless shemade out an application as a new employee,thereby losing whatever seniority orother benefits she may have been entitledto; therebyviolating Section 8 (a) (3)and (1)of the Act.Upon the credited testimony of Dorothy Cezik and Alonzo Garlick,Ifind thatCharles E. Morley threatened them and other employees with discharge on Sep-tember 30 if they joined the strike and that the Respondent thereby interfered with,-restrained,and coerced them in the exercise of their rights guaranteed by Section7 of the Act,thereby violating Section 8(a) (1) of the Act.The Respondent contends that the October' 1 letter sent to the strikers did notterminate their employment and cites in supportKerrigan Iron Works,Inc.,108NLRB 933, review deniedsub nom. Shopinen'sLocal No.733, International As-sociationof Bridge,Structural and OrnamentalIronWorkers, AFL v. N. L. R. B.,219 F. 2d 874(C. A. 6). That case is distinguishable from the situation here.There, the strike was an economic strike;here it is an unfair labor practice strike.There, the Board found that the letter did not constitute a discharge of those strik-ers who failed to report by a given date; that notwithstanding the literal languageof the letter the respondent's subsequent conduct is inconsistent with the view thatthe strikers who failed to report by the specified time had in fact lost their employ-ment status and rights on that date.The Board pointed out that after the criticaldate, 14 strikers applied for work and were given employment and were not dis-criminated against in any way because they exercised their right to continue to strike.Here, the Respondent discriminatorily refused to employ the four strikers who ap-plied for work during the strike and after the deadline of October 5 set by the Re-spondent.I therefore find that in violation of Section 8 (a) (3) of theAct, theRespondent wrongfully discharged all strikers on October 5, and shall recom-mend that they be offered immediate reinstatement and awarded back pay fromthe date of their abandonment of the strike to the date of the offer of reinstate-ment.I further find that the unfair labor practice strike which commenced onSeptember 30 was continued and prolonged by the unfair labor practices of theRespondent in threatening to discharge those who joined the strike on September30, discharging the strikers on October 5, and refusing employment to the four-strikers named above who separately applied for work during the strike.D. The alleged refusal to bargainThe amended complaint,as further amended at the hearing,alleged that onor about July 28, August 6, 22, and 31,September 14, 24, and 25,October 14 and29, 1953, and at all times thereafter,the Respondent refused and continues to refuse-to bargain in good faith with the Union,thereby engaging in unfair labor practices-within the meaning of Section 8 (a) (5) of the Act. The answer denied that theRespondent has ever refused to bargain in good faith with the Union.Itwas stipulated at the hearing that meetings were had between the Union and-the Respondent on July 28, August 6 and 12, September 8, 14, 18, 21, 24,and 25,and October 14 and 29, 1953. 172DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the meeting of July 28, the Union submitted a partial contract proposal forconsideration and discussion was had concerning contract proposals.The Unionbrought up the following grievances which the Respondent answered earlier, andwith which the Union was not satisfied:(1)Martha Ryan's discharge;(2) back payfor Irene Musial and Dorothy Cezik;(3) question concerning the reflection of thecost-of-living in piecework rates; and(4) computation of Saturday overtime inconnection with piecework earnings.The Respondent pointed out to the Unionthat it had previously given its written answer to the aforesaid grievances and re-fused to change its position on those grievances.The meeting on August 6 was devoted entirely to contract discussions.The meet-ing on August 12 was also devoted to contract discussions.Itwas agreed at thatmeeting to extend the expiration date of the current contract from September 5 toSeptember 25, 1953.At that meeting,the Respondent proposed a time limitationon each step of the grievance procedure,which the Union refused.1°The meetingon September 8 was not attended by John F. Langs, who was the attorney for theRespondent.The meeting was devoted entirely to the case of the afternoon buffers.The Union proposed the return to work of the discharged buffers on an interimbasis with no prejudice to attach either to the Respondent's or the Union's position,and with the return to work of the buffers,the entire matter would be furthernegotiated or arbitrated.Charles E. Morley was advised by counsel to decline theUnion's proposal and await the return of Langs.On September 14, the parties metand devoted all the time to the case of the discharged buffers. It was at this meet-ing that Langs objected to the attendance of Harry Harsch, the president of theLocal,and one of the discharged buffers.The parties attempted to arrange for aspeedy arbitration of the matter but were unsuccessful because they were unableto agree on an arbitrator.On September 18, the parties met again,and, upon theinsistence of Langs, the grievance concerning the buffers was reduced to writing.The Respondent agreed to present its answer to the grievance on the followingMonday, September 21.At the meeting on September 21, the Respondent gave itswritten reply to the grievance.No agreement was reached after lengthy discussionsand the meeting adjourned with an agreement to meet again on September 24.The parties met again on September 24 and discussed grievances.Proposals andcounterproposals were made with respect to the grievance relating to the dischargeof the buffers as well as other grievances,but no agreement was reached.At theSeptember 25 meeting the Union again presented(1) the Martha Ryan grievance;(2) the grievance relating to Irene Musial and Dorothy Cezik;(3) the grievancerelating to Helen Waite;(4) the grievance relating to the discharge of the buffers;(6) the Ambrose Puente grievance;(7) the failure of the Respondent to pay the$0.03 annual improvement factor effective September 5 under the terms of the cur-rently expiring contract; and(8) the method of computing overtime on Saturdaysso that piecework would be reflected in the overtime rate of pay.All the fore-going grievances except(6), (7), and(8) at an earlier date had been reduced towriting and written answers thereon unsatisfactory to the Union had been presentedby the Respondent.The Respondent at this meeting stood on its answers previouslygiven on the merits of the grievances,and refused to grant the Union the relief it re-quested with respect to each of thegrievances.Neither the Respondent nor theUnion made any request for arbitration either orally or in writing at the Septem-ber 25 meeting on the unsettled grievances.The testimony is conflicting whetherthe Respondent requested on September 25 that all oral grievances be reduced towriting.Charles E. Morley testified that the Respondent requested the Union toput oral grievances in writing if they were to be considered further.Bernard Youngtestified there was no such request made. It appears to be immaterial whether theRespondent requested the Union on September 25 to reduce oral grievances towriting.The record shows that oral grievances were sometimes considered anddisposed of without being reduced to writingWhether written or unwritten, thegrievances were discussed on September 25, the Respondent'sposition was madeknown on each to the Union and the Union did not process them further throughthe grievance procedure.During the meeting on September 25 the Respondentrequested that the contract which would expire that day again be extended so thatthe parties would have a collective-bargaining agreement under which to work.The Union refused to grant further extension of the contract.Towards the closeof the meeting Langs announced to the Union that all propositions that had beenmade by the Respondent relating to any of the disputed grievances were withdrawn,and that when the contract expired at midnight that day the possibility of furtherdiscussion of those matters ended with the expiration of the contract.The meeting10Paragraph numbered 8 of the contract contained no such time limitations. KNIGHT MORLEY CORPORATION173adjourned without agreement on any of the eight grievances.The Respondentannounced that it was willing to bargain on terms for a new contract but unwillingto discuss further the grievances concerning which it had already stated its position.On Sunday, September 27, the Union contacted the Federal conciliator in anattempt to arrange another meeting to bring the parties together on the unresolvedgrievances.On September 29, the Union declined to meet the Respondent onOctober 2 to discuss only contract terms and not unsettled grievances.The bar-gaining committee of the Union, pursuant to authority previously given by themembership, decided to call a strike beginning Wednesday, September 30.On thatdate, the strike occurred.The 86 employees named in Appendix B of the com-plaint as amended at the hearing joined the strike.The strike, which I have foundabove to be an unfair labor practice strike, continued to on or about June 12, 1954,atwhich time the Union notified the Respondent by letter that the strike wasterminated and requested reinstatement of all the strikers.On October 14 thepartiesmet and the Respondent took the position that it had no legal obligation todiscuss further the grievances which remained unsettled upon the expiration of thecontract.The Respondent insisted on discussing contract negotiations only to theexclusion of unsettled grievances.The Union proposed that the bargaining negotia-tions cover both the matter of contract provisions and unsettled grievances.TheRespondent refused to proceed on any basis other than negotiations for a new,contract,maintaining that the contract having terminated on September 25, therewas no responsibility for the Respondent to negotiate further on those unsettledgrievances.The Union proposed discussion of 4 paragraphs of the contract to1unsettled grievance, but the Respondent refused to discuss grievances at all.The Respondent further took the position that any contract if negotiated wouldapply only to the employees in the plant who remained when the strike beganand then only if the Union's certification remained unchallenged.The Respondentmaintained there was no requirement to bargain on the contract covering the em-ployees who had failed to respond to the Respondent's letter of October 1 givingthem a deadline of October 5 to return to work or be considered "quits." Thepartiesmet again on October 29 and again the Respondent refused to discuss un-settled grievances, for the stated reason that they were dead issues since the con-tract had expired under which those grievances had accumulated.The Union ex-pressed a willingness to discuss any number of paragraphs of the contract just as longas grievances were discussed, but without avail.The Respondent refused to devoteany part of the discussion to the unsettled grievances.By letter dated November4 the Union proposed to the Respondent that the issue whether the negotiationsfor a new contract also include unresolved grievances be submitted to arbitrationand the parties be bound by the decision.The Respondent did not reply.Whilethe failure of the Respondent to reply may have been impolite, I do not considerit in any way evidence of bad-faith bargaining since in the absence of an agreementto arbitrate, no one may be required to arbitrate.The agreement for arbitrationin the grievance procedure did not extend to such a request as made herein.The General Counsel contends that the Respondent was obligated by statute tobargain with the Union on the unsettled grievances and matters in dispute as re-quested after the expiration of the contract and the failure of the Union to requestavailable arbitration did not thereby constitute a waiver of its right to requestfurther bargaining on those unresolved matters.He argues that there is no timelimitation on any of the five steps in the grievance procedure as set forth in Section8 of the contract; that step 5 is not mandatory unless either party requests arbitra-tion in writing; and that with the expiration of the contract the Union was freed fromitsagreement not to strike but the Respondent was in no manner freed from itscontinuing duty to bargain in good faith with the Union on all matters concern-ingwages, hours, rates of pay, grievances, labor disputes, or conditions of work.The General Counsel argues further that the intervening strike on September 30made more imperative the Respondent's duty to meet and bargain with the Unionon request, particularly with respect to those matters in dispute which had precipitatedthe strikeThe General Counsel further argues that even if it be concededarguendothat an impasse concerning the matters in dispute had been reached before theSeptember 30 strike, the strike "effected a sufficient change of circumstances to breakthe impasse.This is even where, as here, the union in requesting further bargain-ing on the unsettled grievances did not affirmatively indicate, when it sought toreopen negotiations, that it would recede from any of its previous demands." 11"CitingWest ForkCut(lassCompany,90 NLRB 944;The JacobsManufacturingCompany,94 NLRB 1214. 174DECISIONS OF NATIONAL LABORRELATIONS BOARDThe Respondent contends, in substance, that it satisfied its statutory obligationto bargain in good faith by meeting with the Union and discussing grievancespursuant to the grievance procedure contained in the contract; that it made its posi-tion known to the Union on all the grievances presented to it, and while it dio notsatisfy the Union's demands, the Union nevertheless could have invoked arbitrationas the final step if it wished to process the grievances further.The Union has alsofiled a separate briof which has been considered.With respect to the refusal of the Respondent to discuss further the grievances.which it had considered and notified the Union of its position up to and includingSeptember 25, I find there is merit in the Respondent's position. InTextron PuertoRico (Tricot Division),107NLRB 583, the company had dealt with the unionon the merits of a grievance during the first two stages of the grievance procedure.The third and final step of the procedure was arbitration.The union at the lastconference requested arbitration which the company refused.The Board reversedthe Trial Examiner who had found the company had refused to bargain in goodfaith and dismissed the complaint, holding there was no evidence to ind'cate thatthe company did not in good faith deal with the merits of the grievance during thefirst two stages, and that the refusal of the company to submit the dispute to arbitra-tion did not in and of itself constitute a violation of Section 8 (a) (5) of the Act.InMcDonnell Aircraft Corporation,109 NLRB 930, the grievance procedure underthe contract was followed through the third step which called for a meeting between,the union and the company representatives; following which there were severaldiscussions in which the respective positions of the parties were reasserted.Theunion refused to go to the fourth step in the grievance procedure which was arbitra-tion but instead filed a charge of refusal to bargain.The Board, in dismissing thecomplaint, stated:Under Section 8 (a) (5) of the Act, the Board is not concerned with the in-herent merits of any labor dispute; its sole function is to establish the basicground rules for collective bargaining and to see that all disputes affecting-wages, hours, and conditions of employment between employers and thestatutory representative of their employees are fully subjected to the collective-bargaining process.We accordingly hold that the Respondent satisfied its obligation to bargainunder the Act by treating the Union's complaint . . . as a grievance underthe applicable contract clause, by processing the matter through the firstthree steps of the established grievance machinery and by evincing a willing-ness to permit the matter to go to the final (arbitration) step of the grievanceprocedure.InTimken Roller Bearing Co. v. N. L. R. B.,161 F. 2d 949, 954 (C. A. 6), thecourt expressly held:Adjustment of grievances by conferences between grievance representativesofmanagement and grievance committees of the union and leading, in theevent of failure, to arbitration, is itself a bargainng process, and we know ofno mandate of the law that bargaining must be undertaken and pursued in aparticularizedmanner, excluding every other.InCrown Zellerbach Corporation,95NLRB753,754, the company withoutconsulting the union established a change in the contract piecework rate to com-pensate for new and improved equipment. The union made no attempt toutilize the grievance procedure provided for in the contract, but instead filed thecharge upon which the complaint issued, alleging a refusal to bargain in violationof Section 8 (a) (5).There, as here,12 the record disclosed that in the past,several disputes had been amicably settled under the grievance procedure.Afterdiscussing its reluctance to issue a remedial collective-bargaining order as a resultof the Respondent's isolated unilateral action, the Board dismissed the complaint,stating:Indeed, the Board has frequently stated that the stability of labor relationswhich the statute seeks to accomplish through the encouragement of the col-lective bargaining process ultimately depends upon the channelization of thecollective bargaining agreement.By encouraging the utilization of such pro-cedures in this case, we believe that statutory policy will best be effectuated.to Over 50 written grievances have been considered between the Respondent and theUnion during the term of the collective-bargaining agreement, according to the uncontra-dicted testimony of Charles E. Morley. KNIGHT MORLEY CORPORATION175Affirmative Board action would on the other hand put the Board in the posi-tion of policing collective bargaining agreements, a role we are unwilling toassume. [Cases cited.]I find nothing in the record to indicate that throughout the meetings and dis-cussions concerning the various grievances the Respondent did not discuss, con-sider, and determine them in good faith.That the grievance procedure so estab-lished by the contract was workable is established by the fact that it was used forprocessing over 50 grievances during the term of the contract, at least 1 of whichwent to arbitration.The General Counsel stated on the record and in his briefthat,with the exception of the grievance referring to the discharged buffers, he isnot seeking a determination from the Board as to whether or not the subjectmatter of the unsettled grievances constitute unfair labor practices.The Re-spondent at all times has been willing to negotiate the terms of a new contract.After September 25 the Respondent met with the Union and was willing to negoti-ate on the terms for a new contract.The Union refused to negotiate with theRespondent for a new contract unless the outstanding grievances were also in-cluded in the agenda.Upon the facts of this case I am of the opinion that the Re-spondent could lawfully take the position that it would not further discuss thegrievances.Ido not agree that because the Union failed to file requests forarbitration on or before September 25 all grievances were disposed of and didnot thereafter exist as the Respondent's letter to its employees published in theRichmond Review set forth.Apparently neither does counsel for the Respondent atthis time, for in his brief he states that the termination of the contract did not endthe contractual responsibility to adjust disputes arising during the existence of thecontract under the grievance and arbitration procedure of the contract and insupport thereof cites two cases from the New York and California State courts.As I view the situation on and after September 25, the Respondent, having satis-fied the grievance procedure on the pending grievances up to the arbitration stage,and having suggested arbitration be invoked by the Union as the final step underthe grievance procedure if it still was not satisfied with the Company's answers tothe grievances, could properly take the position that henceforth it would notdiscuss those grievances but would devote all future negotiation time to the negotia-tion of a new contract.While it is true that the answers given on the grievancesby the Respondent did not satisfy the Union, the Respondent had satisfied itsstatutory obligation to bargain on grievances by acting in good faith within theframework of contractualgrievanceprocedure established by the parties.Ac-cordingly, on the basis of the entire record and all the evidence, the amended com-plaint insofar as it alleged that-the Respondent has violated Section 8 (a) (5) ofthe Act should be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices in viola-tion of Section 8 (a) (1) and (3) of the Act, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent discriminated in regard to the hire and tenureof employment of the 17 employees listed on Schedule A, hereto attached, bydischarging them on August 31, 1953, and thereafter refusing to reinstate them;and having further found that the Respondent discriminated with regard to thehire and tenure of employment of the 86 employees listed on Schedule B, heretoattached, by discharging them on October 5, 1953, following their participation ina strike caused and prolonged by the Respondent's unfair labor practices, I shallrecommend that the Respondent be ordered to offer to the employees listed onScheduleA and Schedule B full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights andprivileges.If there are not sufficient positions available in appropriate job clas-sifications, the Respondent shall make room for the employees ordered reinstatedby dismissing to the extent necessary employees occupying such classifications who 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere hired after August 31, 1953. If after such dismissal there are still not suffi-cient positions available, all existing positions in the appropriate job classificationshall be distributed among the employees ordered reinstated and other employeeswho were hired on or before August 31, 1953, without discrimination against anyof them because of his union affiliation, or strike or concerted activities, followingsuch system of seniority or other nondiscriminatory practices as would normallyhave been applied by the Respondent to determine job retention rights upon areduction of force.All employees remaining after such distribution includingthose ordered reinstated, for whom no employment is immediately available, shallbe placed upon a preferential list and offered reemployment as work becomesavailable in a suitable classification, and before other persons are hired for suchwork, in the order required by the Respondent's normal seniority system or othernondiscriminatory practices.I shall further recommend that the Respondent be ordered to make whole eachof the employees listed in Schedule A and Schedule B for any loss of pay theymay have suffered as a result of the discrimination against them. In the caseof the employees listed on Schedule A, the back-pay period shall run from August31, 1953. In the case of the employees listed on Schedule B, the back-pay periodshall run from June 14, 1954, with the exceptions that in the case of Jess Underwoodthe back-pay period shall run from November 4, 1953; in the case of ClarenceBantienthe back-pay period shall run from January 9, 1954; in the case of DanielCollins the back-pay period shall run from January 2, 1954; and in the case ofBetty Jean Elsholz the back-pay period shall run from January 18, 1954. In thecase of each employee ordered reinstated, back pay shall run to the date of theRespondent's compliance as to him with the reinstatement provisions hereof.Con-sistentwith the policy of the Board enunciated in F.W. Woolworth Company,90NLRB 289, losses of pay shall be computed on the basis of each separate calendarquarter or portion thereof during the appropriate back-pay period.The quartersshall begin with the first day of January, April, July, and October.Loss of payshall be determined by deducting from a sum equal to that which the employeesnormally would have earned for each quarter or portion thereof, their net earnings,ifany, in their employment during that quarter.13Earnings in any particularquarter shall have no effect upon the back-pay liability for any other quarter. Ishall also recommend that the Respondent be ordered to make available to theBoard, upon request, payroll and other records to facilitate the checking of theamount of the back pay due.I shall further recommend that the Board reserve the right to modify the back-pay and reinstatement provisions, if made necessary by a change of circumstancessince the hearing or in the future, and to make such supplements thereto as mayhereafter become necessary in order to define or clarify their application to aspecific set of circumstances not now apparent.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.2. International Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW-CIO, and Local 1125, International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of America, UAW-CIO,are labor organizations within the meaning of the Act.3.All production and maintenance employees of the Respondent at its plant inRichmond,Michigan, excluding office and clerical employees, chemists, watch-men, and supervisors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of the Act.4. InternationalUnion,United Automobile, Aircraft and Agricultural Imple-ment Workers of America, UAW-CIO, and Local 1125, International Union, United'aCrossett Lumber Company,8NLRB 440,Republic Steel Cot porationv.N. L. It. B.,311 U. S. 7. KNIGHT MORLEY CORPORATION177Automobile, Aircraft and Agricultural Implement Workers of America, UAW-CIO,were on April 20, 1950, and at all times thereafter have been the exclusive repre-sentative of all the employees in the above appropriate unit within the meaningof the Act.5.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.6.By discriminating in regard to the hire and tenure of employment of theemployees listed in ScheduleA andSchedule B, thereby discouraging membershipin the Union,the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.8.The strike,which began on September 30, 1953, was caused and thereafterprolonged by the aforesaid unfair labor practices.9.TheRespondent has not engaged in any unfair labor practices within themeaning of Section 8(a) (5) of the Act.[Recommendations omitted from publication.]SCHEDULE AL. BasnowW JackowskiRussell SimonsNorwood BeierD. McCueTommassewskiL. BurnsE. MeyersPhillip M.WhittakerW. EggertJoe MunizJohn N.WillingEdward GierkeLester PorrettJ.H. WillingsHarry HarschH. SchultzSCHEDULE BHelen AndersonFrancis FasbenderEva OswaldRobert ArnoldGladys FentonLily PalingDolores BalhornWayne FistlerThomas PietrikowskiClarenceBantienAlonzo GarlickHelen PrzytakowskiFred BarberLottie GarlickRoman RedlinViolet BarberHerman GunstEleanor RennerWalter BashfordLawrenceHarrisonLeona RossGlenn BasnowClara HenkeBlanche RussellEdmund BaumgartenMarvin HulettAndra ScribnerWilliam BaumgartenLorraine HungerRobert SeifertFrank O.BehmlerJacqueline JefferyCarlton SemosHelen BobceanAlfred KammerStella SetterGabriella BruderClarence KammerHarriett Sinda,Wanna BumsWalter KaufmanJohn SmithAnna CarpenterGeorge KellyRichard SomesDorothy CezikEsther KesnerGladys StoreyEthel ChaltronStella KraatzGeorge StrageaHarold ChaltronDaisy LynchJoseph SulakDaniel CollinsTillie LysczykWallace TeltowDolores CollinsAnna MachowskiWilliam TeskaMary CollinsSara MaherJessUnderwoodJohn CurzydloDaisy MartinWallace UnderwoodLouise DionLeona MartindaleGladys VerscheureJoseph DoggendorfVirginia McDonaldChester WarrenGlen DoveEmma MeyersDonna WaterlooRalph DoveColleen MiddletonRobert J.WhitcombeBetty ElsholzCharles MillerCharles R. WiswellVeronicaEssenbergIrene MusialThaddeus ZembolLawrence EvansWilliam Newton40544 S-5 7-v of 116-13